Exhibit 10.2

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
CREDIT AGREEMENT

 
dated as of
 
June 22, 2016


among




DAIRYLAND USA CORPORATION


and


CHEFS’ WAREHOUSE PARENT, LLC,
as Borrowers,


THE CHEFS’ WAREHOUSE, INC.
 
and
 
the other Loan Parties party hereto,
as Guarantors,


the Lenders party hereto,


JEFFERIES FINANCE LLC,
as Joint Lead Arranger and Joint Bookrunner, Administrative Agent and Collateral
Agent,


and


BMO Capital Markets Corp.,
JPMorgan Chase Bank, N.A.
and
 Wells Fargo Securities, LLC,
as Joint Lead Arrangers and Joint Bookrunners
___________________________
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
  
TABLE OF CONTENTS
 
Page


ARTICLE I DEFINITIONS
1
         
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Classification of Loans and Borrowings
25
 
SECTION 1.03.
Terms Generally
26
 
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations; LCA Election
26
 
SECTION 1.05.
Status of Obligations
28
       
ARTICLE II THE CREDITS
28
         
SECTION 2.01.
Loans
28
 
SECTION 2.02.
Loans and Borrowings
29
 
SECTION 2.03.
Requests for Borrowings
29
 
SECTION 2.04.
[Intentionally Omitted]
30
 
SECTION 2.05.
[Intentionally Omitted]
30
 
SECTION 2.06.
[Intentionally Omitted]
30
 
SECTION 2.07.
Funding of Borrowings
30
 
SECTION 2.08.
Interest Elections
31
 
SECTION 2.09.
Termination and Reduction of Commitments
32
 
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
32
 
SECTION 2.11.
Prepayment of Loans
33
 
SECTION 2.12.
Fees
34
 
SECTION 2.13.
Interest
35
 
SECTION 2.14.
Alternate Rate of Interest
35
 
SECTION 2.15.
Increased Costs
36
 
SECTION 2.16.
Break Funding Payments
37
 
SECTION 2.17.
Withholding of Taxes; Gross-Up.
37
 
SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
41
 
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
42
 
SECTION 2.20.
Defaulting Lenders
43
 
SECTION 2.21.
Returned Payments
43
 
SECTION 2.22.
Expansion Option
44
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
46
         
SECTION 3.01.
Organization; Powers
46
 
SECTION 3.02.
Authorization; Enforceability
46
 
SECTION 3.03.
Governmental Approvals; No Conflicts
46
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
46
 
SECTION 3.05.
Properties
47
 
SECTION 3.06.
Litigation and Environmental Matters
47
 
SECTION 3.07.
Compliance with Laws and Agreements
47
 
SECTION 3.08.
Investment Company Status; Margin Stock
48
 
SECTION 3.09.
Taxes
48
 
SECTION 3.10.
ERISA
48
 
SECTION 3.11.
Disclosure
48
 
SECTION 3.12.
Material Agreements
48

  
 
ii

--------------------------------------------------------------------------------

 
   

 
SECTION 3.13.
Solvency
49
 
SECTION 3.14.
Insurance
49
 
SECTION 3.15.
Capitalization and Subsidiaries
49
 
SECTION 3.16.
Security Interest in Collateral
49
 
SECTION 3.17.
Employment Matters
49
 
SECTION 3.18.
Nature of Business; Permits and Licenses; Tradenames
50
 
SECTION 3.19.
Location of Bank Accounts
50
 
SECTION 3.20.
[Intentionally Omitted]
50
 
SECTION 3.21.
Customers and Suppliers
50
 
SECTION 3.22.
Affiliate Transactions
50
 
SECTION 3.23.
Common Enterprise
51
 
SECTION 3.24.
Foreign Assets Control Regulations and Anti-Money Laundering
51
 
SECTION 3.25.
Patriot Act
51
 
SECTION 3.26.
FDA Matters
51
       
ARTICLE IV CONDITIONS
52
         
SECTION 4.01.
Effective Date
52
 
SECTION 4.02.
Each Credit Event
53
 
SECTION 4.03.
Delayed Draw Term Loans
54
       
ARTICLE V AFFIRMATIVE COVENANTS
55
         
SECTION 5.01.
Financial Statements and Other Information
55
 
SECTION 5.02.
Notices of Material Events
56
 
SECTION 5.03.
Existence; Conduct of Business
57
 
SECTION 5.04.
Payment of Obligations
57
 
SECTION 5.05.
Maintenance of Properties
57
 
SECTION 5.06.
Books and Records; Inspection Rights
57
 
SECTION 5.07.
Compliance with Laws
58
 
SECTION 5.08.
Use of Proceeds
58
 
SECTION 5.09.
Insurance
58
 
SECTION 5.10.
Casualty and Condemnation
58
 
SECTION 5.11.
[Intentionally Omitted]
59
 
SECTION 5.12.
[Intentionally Omitted]
59
 
SECTION 5.13.
Additional Collateral; Further Assurances
59
 
SECTION 5.14.
Compliance with Certain Laws
60
       
ARTICLE VI NEGATIVE COVENANTS
60
         
SECTION 6.01.
Indebtedness
60
 
SECTION 6.02.
Liens
63
 
SECTION 6.03.
Fundamental Changes
65
 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
66
 
SECTION 6.05.
Asset Sales
68
 
SECTION 6.06.
Sale and Leaseback Transactions
68
 
SECTION 6.07.
Swap Agreements
69
 
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness
69
 
SECTION 6.09.
Transactions with Affiliates
71
 
SECTION 6.10.
Restrictive Agreements
71
 
SECTION 6.11.
Amendment of Material Documents
71
 
SECTION 6.12.
Compliance with Certain Laws
72
       

 
iii

--------------------------------------------------------------------------------

 
ARTICLE VII EVENTS OF DEFAULT
72
       
ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
75
       
ARTICLE IX MISCELLANEOUS
78
         
SECTION 9.01.
Notices
78
 
SECTION 9.02.
Waivers; Amendments
79
 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
81
 
SECTION 9.04.
Successors and Assigns
82
 
SECTION 9.05.
Survival
85
 
SECTION 9.06.
Counterparts; Integration; Effectiveness
86
 
SECTION 9.07.
Severability
86
 
SECTION 9.08.
Right of Setoff
86
 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
87
 
SECTION 9.10.
WAIVER OF JURY TRIAL
87
 
SECTION 9.11.
Headings
88
 
SECTION 9.12.
Confidentiality
88
 
SECTION 9.13.
Several Obligations; Nonreliance; Violation of Law
89
 
SECTION 9.14.
USA PATRIOT Act
89
 
SECTION 9.15.
Disclosure
89
 
SECTION 9.16.
Appointment for Perfection
89
 
SECTION 9.17.
Interest Rate Limitation
89
 
SECTION 9.18.
No Advisory or Fiduciary Responsibility
89
 
SECTION 9.19.
Intercreditor Agreement
90
 
SECTION 9.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
90
       
ARTICLE X LOAN GUARANTY
91
         
SECTION 10.01.
Guaranty
91
 
SECTION 10.02.
Guaranty of Payment
91
 
SECTION 10.03.
No Discharge or Diminishment of Loan Guaranty
91
 
SECTION 10.04.
Defenses Waived
92
 
SECTION 10.05.
Rights of Subrogation
92
 
SECTION 10.06.
Reinstatement; Stay of Acceleration
92
 
SECTION 10.07.
Information
92
 
SECTION 10.08.
[Intentionally Omitted]
93
 
SECTION 10.09.
Taxes
93
 
SECTION 10.10.
Maximum Liability
93
 
SECTION 10.11.
Contribution
93
 
SECTION 10.12.
Liability Cumulative
94
       
ARTICLE XI THE BORROWER REPRESENTATIVE
94
         
SECTION 11.01.
Appointment; Nature of Relationship
94
 
SECTION 11.02.
Powers
94
 
SECTION 11.03.
Employment of Agents
94
 
SECTION 11.04.
Notices
94
 
SECTION 11.05.
Successor Borrower Representative
95
 
SECTION 11.06.
Execution of Loan Documents
95

 
 
 
iv

--------------------------------------------------------------------------------

 
  
SCHEDULES:
   
Schedule 2.01(a)
–
Term Commitment Schedule

Schedule 2.01(b)
–
DDTL Commitment Schedule

Schedule 3.05
–
Properties; Collateral Locations

Schedule 3.06
–
Litigation and Environmental Matters

Schedule 3.12
–
Material Agreements

Schedule 3.14
–
Insurance

Schedule 3.15
–
Capitalization and Subsidiaries

Schedule 3.18
–
Tradenames

Schedule 3.19
–
Bank Accounts

Schedule 3.22
–
Affiliate Transactions

Schedule 6.01
–
Existing Indebtedness

Schedule 6.02
–
Existing Liens

Schedule 6.04
–
Existing Investments

Schedule 6.10
–
Existing Restrictions

 
 
EXHIBITS:
 
Exhibit A
–
Form of Assignment and Assumption

Exhibit B
–
Form of Increasing Lender Supplement

Exhibit C
–
Form of Augmenting Lender Supplement

Exhibit D
–
Closing Checklist

Exhibit E
–
Form of Financials Certificate

Exhibit F
–
Joinder Agreement

Exhibit G-1
–
U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit G-2
–
U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit G-3
–
U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit G-4
–
U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

 
 
 
 
 
 
 
v

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT dated as of June 22, 2016, (as it may be amended, restated or
modified from time to time, this “Agreement”) among DAIRYLAND USA CORPORATION, a
New York corporation (“Dairyland”) as a Borrower, CHEFS’ WAREHOUSE PARENT, LLC,
a Delaware limited liability company (together with Dairyland, collectively the
“Borrowers” and each individually a “Borrower”) as a Borrower, the other Loan
Parties party hereto, the Lenders party hereto, and JEFFERIES FINANCE LLC, as
Administrative Agent and Collateral Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“ABL Agent” means (i) the Original ABL Agent and (ii) each administrative agent
and/or collateral agent under any ABL Facility (other than the Original ABL
Facility), including the successors and permitted assigns of each of the
foregoing.
 
“ABL Facility” means (i) the Original ABL Facility, as amended, restated,
supplemented or otherwise modified in accordance with the terms of the
Intercreditor Agreement and (ii) each refinancing or replacement of any ABL
Facility, in accordance with the terms of the Intercreditor Agreement.
 
“ABL Loan” shall have the meaning assigned to the term “Loan” in the ABL
Facility.
 
“ABL Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the ABL Facility.
 
“ABL Obligations” shall have the meaning assigned to the term “Secured
Obligations” in the ABL Facility.
 
“ABL Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Act” has the meaning assigned to such term in Section 9.14.
 
“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the greater of (a) (i) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (ii) 1 minus the Statutory Reserve
Rate (if any) for such Eurodollar Borrowing for such Interest Period and (b)
1.00% per annum.
 
1

--------------------------------------------------------------------------------

 
 “Administrative Agent” means Jefferies Finance LLC, in its capacity as
administrative agent for the Lenders hereunder and any successor Administrative
Agent appointed pursuant to the terms of this Agreement.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent more
than 66 2/3% of the voting Equity Interests of such Foreign Subsidiary being
pledged to support the Secured Obligations could reasonably be expected to cause
a Deemed Dividend Issue.
 
“Affiliate” means, with respect to a specified Person, another Person that
(i) directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified or (ii) with
respect to any Loan Party or Subsidiary, has the power to vote, directly or
indirectly, 10% or more of the Equity Interests of such specified Person.  For
purposes of the Loan Documents, Jefferies LLC and its Affiliates shall be deemed
to be Affiliates of Jefferies Finance LLC and its Affiliates.
 
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
 
“Agreement” has the meaning ascribed to it in the preamble.
 
“All-in-Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
Representative in a manner consistent with generally accepted financial
practices, which shall include (a) interest rate margin and interest rate floors
(subject to the proviso set forth below), (b) any amendment to the relevant
interest rate margins and interest rate floors that became effective after the
Effective Date but prior to the applicable date of determination and (c)
original issue discount (based on, to the extent applicable, an assumed
four-year average life to maturity) and upfront or similar fees paid by the
Borrowers or any Loan Party, but shall exclude any customary arrangement,
commitment, structuring, underwriting and similar fees that are not paid to all
of the Lenders providing the applicable Incremental Facility; provided, however,
if any such Indebtedness includes any interest rate floor that is greater than
that applicable to the then-existing Term Loans and such floor is applicable to
the then-existing Term Loans on the date of determination, such excess amount
shall be equated to interest rate margin for determining the increase.
 
“Alternate Base Rate” means, for any day, highest of (a) the Prime Rate, (b) the
Federal Funds Effective Rate from time to time, plus 0.50%, (c) 2.00% and (d)
the Adjusted LIBOR Rate for a one-month Interest Period plus 1.00%. If the
Administrative Agent shall have determined in good faith (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate or the applicable Adjusted LIBOR Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) or
clause (d), as applicable, of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
then applicable Adjusted LIBOR Rate shall be effective on the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the then
applicable Adjusted LIBOR Rate, respectively. “Alternate Base Rate,” when used
in reference to any Loan or Borrowing, is used when such Loan comprising such
Borrowing is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Delayed Draw Term Loans, a percentage equal to a fraction the numerator of which
is such Lender’s DDTL Commitment and the denominator of which is the aggregate
DDTL Commitments of all DDTL Lenders (if the DDTL Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the DDTL
Commitments most recently in effect, giving effect to any assignments) and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding amount of the
Term Loans of all Term Lenders; provided that, in the case of Section 2.20 when
a Defaulting Lender shall exist, any such Defaulting Lender’s Commitment shall
be disregarded in the calculations under clauses (a) and (b) above.
 
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrowers or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary or its Equity Interests in a FSHCO.
 
“Applicable Rate” means, for any day, (i) with respect to any Eurodollar Loan,
4.75% per annum or (ii) with respect to any ABR Loan, 3.75% per annum.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
 
“Arrangers” means each of Jefferies Finance LLC (acting through any of its
Affiliates as it deems appropriate), BMO Capital Markets Corp., JPMorgan Chase
Bank, N.A. and Wells Fargo Securities, LLC in its capacity as joint lead
arranger and joint bookrunner for the credit facilities evidenced by this
Agreement.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.22.
 
“Authorized Officer” means, with respect to any Loan Party, the chief executive
officer, the president, a Financial Officer or any other officer of such Loan
Party with responsibility for the administration of the relevant portion of this
Agreement.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the DDTL Commitments.
 
“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (i) the sum of the products of
(A) the numbers of years (calculated to the nearest one-twelfth) from the date
of determination to the dates of each successive scheduled principal payment of
such Indebtedness multiplied by (B) the amount of such payment by (ii) the sum
of all such payments.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” or “Borrowers” each has the meaning assigned to such term in the
preamble.
 
“Borrower Representative” has the meaning assigned to such term in
Section 11.01.
 
“Borrowing” means a Term Loan made, converted or continued on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.
 
“Borrowing Request” means a request by the Borrower Representative for a Term
Loan Borrowing in accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, in each
case, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than (i) Christopher
Pappas, John Pappas, Dean Facatselis or Kay Facatselis, (ii) the officers,
directors or management of Holdings as of the Effective Date or (iii) any
corporation, limited liability company or partnership owned and controlled
directly or directly by any Person or Persons described in clauses (i) and (ii),
of Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings or
(b) Holdings shall cease to own and control all of the outstanding Equity
Interests of any of the Borrowers on a fully diluted basis.
 
 
4

--------------------------------------------------------------------------------

 
 
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means any and all property owned by a Person that is covered by or
purported to be covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a Lien in favor of the Collateral Agent, on behalf
of itself and the Lenders and other Secured Parties, to secure the Secured
Obligations; provided that “Collateral” shall not include any Excluded Assets
or, for the avoidance of doubt, any of the Equity Interests in, or property or
assets of, the Excluded Subsidiary.
 
“Collateral Agent” means Jefferies Finance LLC, in its capacity as collateral
agent for the Secured Parties and any successor Collateral Agent appointed
pursuant to the terms of this Agreement and the Intercreditor Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement,  the
Mortgages, any short form intellectual property security agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations.
 
“Commitment” means, with respect to each Lender, such Lender’s DDTL
Commitment.  The amount of each Lender’s Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.
 
“Commitment Schedule” means, collectively, Schedules 2.01(a) and (b) attached
hereto.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
 
5

--------------------------------------------------------------------------------

 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Credit Party” means the Administrative Agent, the Collateral Agent or any other
Lender.
 
“Cumulative Retained Excess Cash Flow Amount” means, as of any date, an amount
not less than zero in the aggregate for any Excess Cash Flow Period, determined
on a cumulative basis equal to the aggregate cumulative sum of the Retained
Excess Cash Flow for all Excess Cash Flow Periods ending after the Effective
Date and prior to such date minus the sum of (i) the aggregate amount of
investments made in reliance on Section 6.04(r) in excess of $5,000,000, (ii)
the aggregate amount of Restricted Payments made in reliance on Section
6.08(a)(iv) in excess of $5,000,000 and (iii) the aggregate amount of payments
in respect of Subordinated Indebtedness made in reliance on Section 6.08(b)(xi),
in each case prior to such date.
 
“Dairyland” has the meaning ascribed to it in the preamble.
 
“Dairyland HP” means Dairyland HP LLC, a Delaware limited liability company.
 
“Dairyland HP Facility” means the premises at 200-240 Food Center Drive, Bronx,
New York.
 
“Dairyland HP Indebtedness” means the Indebtedness (including, without
limitation, loans and Guarantees) incurred under the New Markets Tax Credit
Financing.
 
“DDTL Commitment” means (a) as to any DDTL Lender, the aggregate commitment of
such DDTL Lender to make Delayed Draw Term Loans as set forth on
Schedule 2.01(b) or in the most recent Assignment and Assumption or other
documentation contemplated hereby executed by such DDTL Lender and (b) as to all
DDTL Lenders, the aggregate commitment of all DDTL Lenders to make Delayed Draw
Term Loans, which aggregate commitment shall be $50,000,000 on the date of this
Agreement and which may be reduced or terminated from time to time in accordance
with Section 2.09.  After advancing all Delayed Draw Term Loans, each reference
to a DDTL Lender’s DDTL Commitment shall refer to that DDTL Lender’s Applicable
Percentage of the Delayed Draw Term Loans.
 
“DDTL Lender” means, as of any date of determination, a Lender with a DDTL
Commitment or, if the DDTL Commitments have terminated or expired, a Lender with
Delayed Draw Term Loans.
 
“Deemed Dividend Issue” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to Holdings or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to Holdings or such parent Domestic
Subsidiary, in each case as determined by the Borrower Representative in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii)  pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied;
 
 
6

--------------------------------------------------------------------------------

 
 
(b) has notified any Borrower or any Credit Party in writing, or has made a
public statement, to the effect that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent to funding a Loan under this
Agreement (specifically identified and including the particular Default, if any)
cannot be satisfied) or generally under other agreements in which it commits to
extend credit; (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.
 
“Delayed Draw Term Loans” means the delayed draw term loans made by the DDTL
Lenders to the Borrowers pursuant to Section 2.01(b).
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory or accounts receivable), (vi) non-recurring
fees, cash charges and other cash expenses made or incurred in connection with a
completed Permitted Acquisition, (vii) non-recurring cash charges related to
workers’ compensation claims, (viii) non-recurring fees, cash charges and other
cash expenses, in an aggregate amount not to exceed $10,000,000 for any period
of four (4) consecutive Fiscal Quarters and (ix) expected cost savings,
operating expense reductions, other operating improvements and expense
reductions and product margin synergies and product cost and other synergies
(“Expected Cost Savings”) projected by the Borrower Representative in good faith
to be realized as a result of any asset sale, merger or other business
combination, acquisition, investment, disposition or divestiture, operating
improvement and expense reductions, restructurings, cost saving initiatives, any
similar initiative and/or specified transaction taken or to be taken by Holdings
or any of its Subsidiaries, net of the amount of actual benefits realized during
such period from such actions; provided that such cost savings, expense
reductions, operating improvements and synergies are reasonably identifiable and
factually supportable and are reasonably anticipated to be realized within 12
months after the change, acquisition, disposition or other transaction that is
expected to result in such cost savings, expense reductions, or operating
improvements and other synergies; provided, further, that the aggregate amount
that can be added back in reliance on this clause (ix), shall not exceed 10% of
EBITDA in any period (calculated before giving effect to any such add-backs and
adjustments and which 10% cap shall not apply to amounts added back in reliance
on any other clause in this definition of “EBITDA”), minus (b) without
duplication and to the extent included in Net Income, any extraordinary gains
and any non-cash items of income for such period, all calculated for Holdings
and its Subsidiaries on a consolidated basis in accordance with GAAP.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
7

--------------------------------------------------------------------------------

 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Engagement Letter” means that certain Amended and Restated Engagement Letter,
dated June 2, 2016, among Holdings and the Arrangers, as the same may be
amended, supplemented, restated or otherwise modified from time to time.
 
“Enterprise Transformative Acquisition” means any merger, acquisition or
investment by any Loan Party that either (a) is not permitted by the terms of
the Loan Documents immediately prior to the consummation of such transaction or
(b) if permitted by the terms of the Loan Documents immediately prior to the
consummation of such transaction, would result in the Borrowers and its
Subsidiaries having insufficient flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation.
 
 “Environmental Laws” means all laws (including, without limitation, common
law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to public or worker health and
safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests”  means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.  Notwithstanding the foregoing, neither Permitted Convertible
Notes nor Permitted Call Spread Swap Agreements shall constitute Equity
Interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
 
8

--------------------------------------------------------------------------------

 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by any Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of any Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
 “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excess Cash Flow” means, without duplication, with respect to any Fiscal Year
of Holdings and its Subsidiaries, (a) the sum of (i) EBITDA and (ii) the
decrease, if any, in the Working Capital from the beginning of such period to
the end of such period minus (b) the sum of (i) unfinanced Capital Expenditures,
(ii) Fixed Charges (less any dividends or distributions paid in cash), (iii) the
aggregate amount of non-cash adjustments to EBITDA for periods prior to the
beginning of such period to the extent paid in cash by Holdings and Subsidiaries
during such period, (iv) the aggregate amount actually paid in cash by Holdings
and its Subsidiaries during such period (or contracted to be paid during such
period and so paid prior to the date the prepayment required under Section
2.11(d) in respect of such Excess Cash Flow is paid) with internally generated
cash on account of investments permitted by clause (l) of Section 6.04 and
Restricted Payments permitted by clause (a)(x) of Section 6.08 and (v) the
increase, if any, in the Working Capital from the beginning to the end of such
period.
 
“Excess Cash Flow Period” means each Fiscal Year of Holdings commencing with the
Fiscal Year ending December 31, 2017, but in all cases for purposes of
calculating the Cumulative Retained Excess Cash Flow Amount shall only include
such Fiscal Years for which financial statements and a Financials Certificate
have been delivered in accordance with Sections 5.01(a), 5.01(b) and 5.01(c) and
for which any prepayments required by Section 2.11(d) (if any) have been made.
 
“Excluded Assets” means (a) (i) any lease, license, contract, document,
instrument or agreement to which any Loan Party is a party or (ii) property
subject to a purchase money security interest, Capital Lease Obligation or
similar arrangements permitted under this Agreement or the other Loan Documents,
in the case of each of clauses (i) and (ii), to the extent that the creation of
a Lien on such assets would, under the express terms thereof, violate or
invalidate the terms of, or constitute a default under, such lease, license,
contract, document, instrument, agreement, purchase money security interest,
Capital Lease Obligation or similar arrangement or create a right of termination
in favor of any other party thereto (other than a Loan Party) (other than to the
extent (i) that any such term has been waived or (ii) any such term would be
rendered ineffective pursuant to Sections 9-406, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law (including bankruptcy laws) or principles of equity);
 
 
9

--------------------------------------------------------------------------------

 
 
provided that, immediately upon the ineffectiveness, lapse or termination of any
such express term, such assets shall automatically cease to constitute “Excluded
Assets”, (b) any Trademark (as defined in the Security Agreement) application
filed on an intent to use basis until such time as a statement of use has been
filed and accepted by the U.S. Patent and Trademark Office, (c) any Equity
Interests in any Subsidiary that is not a Pledge Subsidiary, (d) (i) any Equity
Interests in any Affected Foreign Subsidiary or FSHCO representing more than 65%
of the total voting Equity Interests in such Affected Foreign Subsidiary or
FSHCO, (ii) Equity Interests which constitute margin stock (within the meaning
of Regulation U of the Federal Reserve Board) and (iii) Equity Interests in any
Person other than wholly-owned Subsidiaries, (e) any leasehold interest of
Dairyland HP in the Dairyland HP Facility, (f) Fixtures (as defined in the
Security Agreement) located at the Dairyland HP Facility, (g) rights and
obligations in connection with the Master Operating Sublease, dated on April 26,
2012, between Dairyland and Dairyland HP, relating to the Dairyland HP Facility,
as the same may be amended from time to time, (h) any real property leasehold
interests of any Loan Party, (i) any real property owned by a Loan Party, unless
such real property (i) has an individual fair market at any time of greater than
$5,000,000 or (ii) is subject to a Mortgage, (j) any property of the Excluded
Subsidiary and (k) motor vehicles, rolling stock or other assets subject to
certificates of title (unless otherwise capable of perfection by filing of UCC
financing statements); provided that, (x) “Excluded Assets” shall not include
any proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets) and (y) the foregoing exclusions shall not apply to
any asset or property of Holdings and its Subsidiaries on which a Lien has been
granted in favor of the ABL Agent to secure the ABL Obligations.
 
“Excluded Subsidiary” means Dairyland HP, so long as such entity is a single
purpose real estate holding entity and an obligor under the New Markets Tax
Credit Financing.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
United States or as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction (or any political subdivision
thereof) imposing such Tax (or any political subdivision thereof) or (ii) that
are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f); and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
 
 “FATCA” means (a) Sections 1471 through 1474 of the Code, as of the Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), (b) any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and (c) any intergovernmental
agreement between the U.S. and a non-U.S. jurisdiction which facilitates the
implementation of any law or regulation referred to in clause (a) above and any
fiscal or regulatory legislation, rules or official administrative practices
adopted pursuant to any such intergovernmental agreement.
 
10

--------------------------------------------------------------------------------

 
“FDA” means the United States Food and Drug Administration, or any successor
Governmental Authority.
 
“FDC Act” means the United States Food, Drug, and Cosmetic Act (21 U.S.C. 201
et seq.)  as amended to date together with any rules or regulations promulgated
thereunder.
 
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
 
“Fee Letter” means that certain Fee Letter, dated as of June 22, 2016, by and
among the Borrowers and Jefferies Finance LLC, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Financial Officer” means, with respect to any Person(s), the chief financial
officer, principal accounting officer, treasurer or controller of such
Person(s).
 
“Financials Certificate” means a certificate of a Financial Officer of Holdings
in substantially the form of Exhibit E or such other form which is approved by
the Administrative Agent from time to time in its reasonable discretion.
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.
 
“Fiscal Month” means any fiscal month in a Fiscal Year.
 
“Fiscal Quarter” means each of four consecutive three-Fiscal Month periods in
each Fiscal Year.
 
“Fiscal Year” means the 52- or 53-week period ending in the month of December
that Holdings uses for accounting and financial reporting purposes, which period
does not necessarily conform to the calendar year.  All references in the Loan
Documents to the Fiscal Year shall be deemed to refer to the year end that
Holdings actually uses for financial reporting purposes.
 
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness actually made, plus
expense for taxes paid in cash, plus Restricted Payments paid in cash, plus
Capital Lease Obligation payments, plus cash payments (excluding cash payments
financed solely with the proceeds of issuances of equity by Holdings) made in
connection with any earn-out obligation relating to any acquisition,
divestiture, merger or similar transaction that are not accounted for or
reflected in the consolidated statements of operations of Holdings and its
Subsidiaries provided pursuant to Section 5.01(a) or 5.01(b) hereof, plus any
payments made in respect of the sinking fund requirement under the New Markets
Tax Credit Financing, all calculated for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP.
 
 
11

--------------------------------------------------------------------------------

 
“Food Security Act” means the Food Security Act of 1985, as the same now exists
or may from time to time hereafter be amended, restated, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
 
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“FSHCO” means any Subsidiary that owns no material assets other than the Equity
Interests of one or more “controlled foreign corporations” as defined in Section
957 of the Code.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or, in each case, any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any central bank, stock exchange, regulatory body,
arbitrator, public sector entity, supra-national entity (including the European
Union and the European Central Bank) and any self-regulatory organization
(including the National Association of Insurance Commissioners).
 
“Governmental Permits” means all authorizations, approvals, licenses,
registrations, certificates or exemptions issued by any Governmental Authority
to Borrowers that are required or necessary for the development, manufacture,
distribution, marketing, storage, transportation, use, or sale of the Loan
Parties’ products.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
12

--------------------------------------------------------------------------------

 
“Holdings” means The Chefs’ Warehouse, Inc., a Delaware corporation.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.22.
 
“Incremental Cap” means the sum of (a) an amount equal to (x) $50,000,000 plus
(y) (B) the aggregate amount of all voluntary prepayments of the Term Loans (in
the case of Term Loans consisting of Incremental Term Loans (or any refinancing
thereof), solely to the extent incurred in reliance on this clause (a)), to the
extent not funded with the proceeds of Indebtedness for borrowed money that
matures on a date less than one year after the maturity date of such Term Loans
being prepaid, minus (z) the principal amount of any Indebtedness incurred in
reliance on Section 6.01(n) plus (b) an unlimited amount so long as (i) the
Total Leverage Ratio would not exceed 4.90:1.00 calculated on a pro forma basis
(including the application of the proceeds of any Incremental Facility) as of
the last day of the most recent Fiscal Quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to
the delivery of any such financial statements, as of the last Fiscal Quarter
included in the financial statements referred to in Section 3.04(a)) and (ii)
the Borrower Representative shall have delivered to the Administrative Agent a
certificate of a Financial Officer of Holdings, setting forth reasonably
detailed calculations demonstrating the satisfaction of the condition appearing
in clause (i) above.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.22.
 
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.22.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person under any liquidated earn-out and (l) any
other Off-Balance Sheet Liability of such Person.  The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor; provided that
Indebtedness shall not include earn out obligations relating to Permitted
Acquisitions to the extent the conditions for payment thereof (other than the
occurrence of a date certain) have not yet been satisfied.  Notwithstanding the
foregoing and for avoidance of doubt, obligations arising under any Permitted
Call Spread Swap Agreement shall not be considered Indebtedness.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.
 
 “Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Effective Date, by and among the Administrative Agent, the Collateral Agent, the
ABL Agent and each of the Loan Parties party thereto, as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.
 
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of Holdings and its Subsidiaries for
such period with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptances and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for Holdings and its Subsidiaries for such period in
accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Maturity Date and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period) and the Maturity
Date.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing (including by continuation
or conversion) and ending on the numerically corresponding day in the calendar
month that is one, three or six months thereafter, or, to the extent consented
to by each applicable Lender, twelve (12) months thereafter, in each case, as
the Borrower Representative may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
 “IRS” means the United States Internal Revenue Service.
 
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit F.
 
“Lenders” means the Persons listed on Schedules 2.01(a) and (b) and any other
Person that shall have become a Lender hereunder pursuant to Section 2.22 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
 
“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 (or such other page as may replace such page on such service for
the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and
 
 
14

--------------------------------------------------------------------------------

 
 
(ii) if Reuters Screen LIBOR01 shall at any time no longer exist, “LIBOR Rate”
shall mean, with respect to each day during each Interest Period pertaining to
Eurodollar Borrowings comprising part of the same Borrowing, the rate per annum
equal to the rate at which the Administrative Agent is offered deposits in
Dollars at approximately 11:00 a.m., London, England time, two Business Days
prior to the first day of such Interest Period in the London interbank market
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of the amount of
such Eurodollar Borrowing to be outstanding during such Interest Period.
“Reuters Screen LIBOR01” shall mean the display designated on the Reuters 3000
Xtra Page (or such other page as may replace such page on such service for the
purpose of displaying the rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market).
 
 “Lien” means, with respect to any asset, (a) any mortgage, deed of trust or
similar instrument, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Limited Condition Acquisition” means any purchase or other acquisition, by
merger, amalgamation, consolidation or otherwise, by the Borrowers or any
Subsidiary thereof of Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Collateral Documents, the Loan Guaranty, the Intercreditor
Agreement, the Fee Letter and the Engagement Letter.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
“Loan Guarantor” means each Loan Party.
 
“Loan Guaranty” means Article X of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, as it may be
amended or modified and in effect from time to time.
 
“Loan Parties” means Holdings, the Borrowers and the Borrowers’ Domestic
Subsidiaries (other than the Excluded Subsidiary) who become a party to this
Agreement pursuant to a Joinder Agreement or otherwise and their successors and
assigns.
 
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Term Loans and Delayed Draw Term Loans.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or condition (financial or otherwise) of the Loan
Parties taken as a whole, (b) the ability of any Loan Party to perform any of
its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Collateral Agent’s Liens (on behalf of itself and the other
Secured Parties) on the Collateral or the priority of such Liens, in each case,
as to Collateral having an aggregate value in excess of $5,000,000, or (d) the
rights of or benefits available to any Agent or the Lenders under any of the
Loan Documents (other than with respect to Collateral having an aggregate value
of $5,000,000 or less).
 
15

--------------------------------------------------------------------------------

 
  
“Material Indebtedness” means (i) Indebtedness (other than the Loans) or (ii)
obligations in respect of one or more Swap Agreements, in each case of any one
or more of Holdings and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of obligations of any Loan Party or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.
 
“Maturity Date” means June 22, 2022.
 
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, Phase I and Phase II studies, mortgage
tax affidavits and declarations and other similar information and related
certifications as are requested by, and in form and substance reasonably
acceptable to, the Agents from time to time.
 
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or grants (or purports to convey or grant) a Lien in favor of the Collateral
Agent, for the benefit of the Collateral Agent and the other Secured Parties, on
real property of a Loan Party, including any amendment, modification or
supplement thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) (except as set forth in
Sections 1.04(b)) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with Holdings or
any of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Loan Parties and their
Affiliates) in connection with such event,
 
 
16

--------------------------------------------------------------------------------

 
 
(ii) in the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made as a result
of such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer of Borrower
Representative).
 
“New Markets Tax Credit Financing” means a secured credit facility provided by
Commercial Lending II LLC, as a lender, to Dairyland HP, as borrower, entered
into as of April 26, 2012, in an aggregate principal amount of $11,000,000,
pursuant to the New Markets Tax Credit Program established as part of the
Community Renewal Tax Relief Act of 2000.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(e).
 
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD promulgated by the SEC under the Securities Act and the Exchange
Act.
 
“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
“Obligations” means, collectively, all unpaid principal of and all accrued and
unpaid interest on the Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Agents or any indemnified party, individually
or collectively, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the instruments at
any time evidencing any thereof.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
 
“Original ABL Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Original ABL Facility.
 
“Original ABL Facility” means that certain asset-based revolving credit facility
of certain Loan Parties entered into with the ABL Agent and the lenders party
thereto on the Effective Date with aggregate commitments in respect thereof not
exceeding $75,000,000 on such date (as such commitments may be increased in
accordance with the terms of the Intercreditor Agreement), the proceeds of which
shall be used by the borrowers thereunder for working capital purposes.
 
17

--------------------------------------------------------------------------------

 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
 “PACA” means the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et seq., as the same now exists or may from time to time
hereafter be amended, restated, modified, recodified or supplemented, together
with all rules, regulations and interpretations thereunder or related thereto.
 
“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means, any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by any Loan Party
(other than Holdings) of (i) all or substantially all the assets of or (ii) all
or substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto: (1) subject to Section 1.04(c), no Event of Default under clauses (a),
(b), (h), (i) or (j) has occurred and is continuing or would arise after giving
effect thereto, (2) such Person or division or line of business is engaged in
the same or a similar line of business as the Borrowers and the Subsidiaries or
business reasonably related, complementary or ancillary thereto or a logical
extension thereof (including, without limitation, food and beverage service,
distribution, wholesale and retail), (3) all actions required to be taken with
respect to such acquired or newly formed Subsidiary under Section 5.13 shall
have been taken within the time periods set out therein, (4) (x) the Total
Leverage Ratio would not exceed 4.90:1.00 calculated on a pro forma basis (as if
such acquisition (and any related incurrence or repayment of Indebtedness, with
any new Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms) had occurred on the first day of the
relevant period) as of the last day of the most recent Fiscal Quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, as of the
last Fiscal Quarter included in the financial statements referred to in Section
3.04(a)) and (y) with respect to any Permitted Acquisition for which the
Acquisition Consideration (defined below) is at least $25,000,000, the Borrower
Representative shall have delivered to the Administrative Agent a certificate of
a Financial Officer of Holdings, setting forth reasonably detailed calculations
demonstrating the satisfaction of the condition appearing in clause (x) above,
(5) in the case of an acquisition in the form of a merger and/or consolidation
involving a Loan Party (other than Holdings), a Loan Party is the surviving
entity of such merger and/or consolidation and
 
 
18

--------------------------------------------------------------------------------

 
 
(6) the total consideration paid or payable (including all transaction costs,
Indebtedness incurred, assumed and/or reflected on a consolidated balance sheet
of the Loan Parties and their Subsidiaries after giving effect to such
acquisition and the maximum amount of all deferred payments, including earnouts)
(such amounts, collectively, the “Acquisition Consideration”) for all
acquisitions consummated during the term of this Agreement where either (x) the
target becomes a Subsidiary but not a Loan Party hereunder or (y) the acquired
assets do not become Collateral shall not exceed $10,000,000 in the aggregate
for all such acquisitions (in each case, after giving effect to any time periods
contained in Section 5.13).
 
“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which Holdings acquires an option requiring the counterparty thereto
to deliver to Holdings shares of common stock of Holdings, the cash value of
such shares or a combination thereof from time to time upon exercise of such
option and (b) any Swap Agreement pursuant to which Holdings issues to the
counterparty thereto warrants to acquire common stock of Holdings (whether such
warrant is settled in shares, cash or a combination thereof), in each case
entered into by Holdings in connection with the issuance of Permitted
Convertible Notes (other than Permitted Convertible Seller Notes); provided that
(i) the terms, conditions and covenants of each such Swap Agreement shall be
such as are customary for Swap Agreements of such type (as determined by the
Board of Directors of Holdings in good faith) and (ii) in the case of clause (b)
above, such Swap Agreement would be classified as an equity instrument in
accordance with GAAP, and the settlement of such Swap Agreement does not require
Holdings to make any payment in cash or cash equivalents that would disqualify
such Swap Agreement from so being classified as an equity instrument.
 
“Permitted Convertible Notes” means, collectively, (a) Permitted Convertible
Seller Notes and (b) any other unsecured notes issued by Holdings that are
convertible into common stock of Holdings, cash or any combination thereof;
provided that, for purposes of clause (b) of this definition, the Indebtedness
thereunder satisfies the following requirements: (i) both immediately prior to
and after giving effect (including pro forma effect) to the incurrence of such
Indebtedness, no Default or Event of Default shall exist or result therefrom,
(ii) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
six (6) months after the Maturity Date (it being understood that neither (x) any
provision requiring an offer to purchase such Indebtedness as a result of change
of control or asset sale or other fundamental change nor (y) any early
conversion of any Permitted Convertible Notes in accordance with the terms
thereof shall violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by any Subsidiary of Holdings other than the Loan Guarantors (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Secured Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness) and (iv)
the covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement.
 
“Permitted Convertible Seller Notes” means, collectively, those certain
Convertible Subordinated Non-Negotiable Promissory Notes, dated as of April 6,
2015, issued by Del Monte Capitol Meat Company, LLC (a subsidiary of Holdings)
to each of  (i) TJ Seafood, LLC evidencing Subordinated Indebtedness in the
aggregate principal amount of $7,350,000 and (ii) T.J. Foodservice Co.,
Inc.  evidencing Subordinated Indebtedness in an aggregate principal amount of
$29,400,000 and in each case,  that are convertible solely into common stock of
Holdings.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet delinquent or are
being contested in compliance with Section 5.04;
 
 
19

--------------------------------------------------------------------------------

 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business of the Borrowers that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of any if Holdings or the Subsidiaries; and
 
(g)           Liens arising in the ordinary course of business in favor of, or
claims or rights of any producer, grower or seller under PACA, the Food Security
Act, PSA or other similar law, treaty, rule or regulation.
 
“Permitted Holdings Dividends” means dividends paid by a Loan Party to Holdings:
 
(i) to the extent actually used substantially concurrently by Holdings to pay
the same, in amounts necessary to pay (x) such franchise taxes and other fees
required to maintain the legal existence of Holdings and (y) out-of-pocket
legal, accounting and filing costs and other expenses in the nature of overhead
in the ordinary course of business of Holdings; provided, that the aggregate
amount of dividends paid under this clause (i) shall not to exceed $2,500,000 in
any period of twelve consecutive months;
 
(ii) in amounts necessary to enable (x) Holdings to repurchase or redeem its
Equity Interest or (y) Holdings or the holders of Holdings’ Equity Interests to
pay withholding taxes due as a result of its ownership of Holdings or any other
Loan Party; provided, that (x) the aggregate amount of such dividends shall not
exceed $2,500,000 in any period of twelve consecutive months and (y) such
dividend shall be actually used for a purpose set forth above substantially
concurrently with the making of such dividend; and
 
(iii) to the extent necessary to permit, and actually used substantially
concurrently by, Holdings to discharge the consolidated Tax liabilities of the
Loan Parties or Taxes attributable to the distributions used to pay such
consolidated Tax liabilities.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
 
20

--------------------------------------------------------------------------------

 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in
clause (c) above; and
 
(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” means Debt Domain, IntraLinks, SyndTrak or a substantially similar
electronic transmission system.
 
“Pledge Subsidiary” means (i) each Domestic Subsidiary (other than the Excluded
Subsidiary) and (ii) each First Tier Foreign Subsidiary.
 
“Prepayment Event” means:
 
(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party
(other than dispositions described in Section 6.05(i)); or
 
(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or
 
(c)           the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01, but in any event including any
Indebtedness under Permitted Convertible Notes issued pursuant to Section
6.01(m).
 
“Prime Rate” means, for any day, the “U.S. Prime Lending Rate” as published in
The Wall Street Journal for such date; provided that if The Wall Street Journal
ceases to publish for any reason such rate of interest, “Prime Rate” shall mean
the prime lending rate as set forth on the Bloomberg page PRIMBB Index (or
successor page) for such day (or such other service as determined by the
Administrative Agent from time to time for purposes of providing quotations of
prime lending interest rates); each change in the Prime Rate shall be effective
on the date such change is effective. The prime rate is not necessarily the
lowest rate charged by any financial institution to its customers.
 
 
21

--------------------------------------------------------------------------------

 
 
“Projections” has the meaning assigned to such term in Section 5.01(e).
 
“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. 181, as the same now
exists or may from time to time hereafter be amended, restated, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
 
“Public Lender” means any Lender that does not wish to receive Non-Public
Information with respect to Holdings or its Subsidiaries or their respective
securities.
 
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Reinvestment Period” has the meaning assigned to such term in Section 2.11(c).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required DDTL Lenders” means, at any time, Lenders then holding more than fifty
percent (50%) of the sum of the aggregate DDTL Commitments then in effect, if
any, plus the aggregate unpaid principal amount of the Delayed Draw Term Loans
then outstanding.
 
“Required Lenders” means, at any time, (a) Lenders then holding more than fifty
percent (50%) of the sum of the aggregate DDTL Commitments then in effect, if
any, plus the aggregate unpaid principal amount of the Loans then outstanding,
or (b) if the DDTL Commitments have terminated, Lenders then holding more than
fifty percent (50%) of the aggregate unpaid principal amount of the Loans then
outstanding.
 
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any of its Subsidiaries to their Equity Interest holders in such capacity, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in Holdings or its Subsidiaries or any option, warrant or other right
to acquire any such Equity Interests in Holdings or its Subsidiaries, or any
payment of management or similar fees to any Person.  Notwithstanding the
foregoing, and for the avoidance of doubt, (i) the conversion of (including any
cash payment upon conversion), or payment of any principal or premium on, or
payment of any interest with respect to, any Permitted Convertible Notes shall
not constitute a Restricted Payment and (ii) any payment with respect to, or
early unwind or settlement of, any Permitted Call Spread Swap Agreement shall
not constitute a Restricted Payment.
 
 
22

--------------------------------------------------------------------------------

 
 
“Retained Excess Cash Flow” means, with respect to any Fiscal Year of Holdings,
(a) the Excess Cash Flow for such Fiscal Year minus (b) the aggregate prepayment
amount payable by the Borrowers pursuant to Section 2.11(d) for such Fiscal
Year.
 
“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or any successor thereto.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Obligations” means the Obligations.
 
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender in respect of its Loans, (ii) the Agents and
the Lenders in respect of all other present and future obligations and
liabilities of the Borrowers and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each indemnified party under Section 9.03 in respect of the obligations
and liabilities of the Borrowers to such Person hereunder and under the other
Loan Documents, and (iv) their respective successors and (in the case of a
Lender, permitted) transferees and assigns.
 
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, between the
Loan Parties and the Collateral Agent, for the benefit of the Secured Parties,
and any other pledge or security agreement entered into, after the Effective
Date by any other Loan Party (as required by this Agreement or any other Loan
Document) or any other Person and the Collateral Agent, as the same may be
amended, supplemented, restated or otherwise modified from time to time.
 
“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total Net
Indebtedness (other than Subordinated Indebtedness) that is secured by a Lien on
any assets of Holdings or its Subsidiaries on such date to (b) EBITDA for the
period of four (4) consecutive Fiscal Quarters ended on such date (or, if such
date is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter most recently ended prior to such date).
 
“Specified Earn-Out Payment” means any payment made by a Loan Party or any
Subsidiary in respect of earn-out obligations arising pursuant to that certain
Additional Earn-Out Agreement, dated as of April 6, 2015, by and among, inter
alia, Holdings, T.J. Foodservice Co., Inc., TJ Seafood, LLC, and John
DeBenedetti, as the Sellers’ Representative (as defined therein).
 
“Statutory Reserve Rate” means, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against “Eurocurrency liabilities” (as such term is used in Regulation
D).  Eurodollar Borrowings shall be deemed to  constitute Eurodollar liabilities
and to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from  time to time to
any Lender under Regulation D.
 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
(including seller notes) which is subordinated to the Secured Obligations on
terms reasonably satisfactory to the Administrative Agent.
 
 
23

--------------------------------------------------------------------------------

 
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of Holdings.
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
 
 “Term Lenders” means, as of any date of determination, Lenders holding any Term
Loans.
 
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans on the Effective Date as set forth on
Schedule 2.01(a) or in the most recent Assignment and Assumption or other
documentation contemplated hereby executed by such Term Lender and (b) as to all
Term Lenders, the aggregate commitment of all Term Lenders to make Term Loans on
the Effective Date, which aggregate commitment shall be $305,000,000 on the date
of this Agreement.  After advancing the Term Loan, each reference to a Term
Lender’s Term Loan Commitment shall refer to that Term Lender’s Applicable
Percentage of the Term Loans.
 
“Term Loans” means the term loans made by the Term Lenders to the Borrowers on
the Effective Date pursuant to Section 2.01(a), the Delayed Draw Term Loans and
the Incremental Term Loans.
 
“Total Net Indebtedness” means, at any date, the aggregate principal amount of
all Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, but (x) excluding (i) the face
amount of any issued and undrawn letters of credit and (ii) obligations under
any Guarantee by Holdings’ Subsidiaries of the mortgage dated as of April 26,
2012 between Dairyland HP, as mortgagor, and Commercial Lending II LLC, as
mortgagee with respect to the Dairyland HP Facility and (y) net of unrestricted
(other than Liens granted under the ABL Loan Documents) cash and cash
equivalents of the Loan Parties of up to $25,000,000.  For purposes of
determining Total Net Indebtedness, the Indebtedness of any Loan Party or any
Subsidiary in respect of any Swap Agreement on any date of determination shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Loan Party or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.
 
 
24

--------------------------------------------------------------------------------

 
 
“Total Leverage Ratio” means, on any date, the ratio of (a) Total Net
Indebtedness on such date to (b) EBITDA for the period of four (4) consecutive
Fiscal Quarters ended on such date (or, if such date is not the last day of a
Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently ended
prior to such date).
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions (including the borrowing of ABL Loans and the issuance of
letters of credit under the ABL Facility on the Effective Date), the use of the
proceeds thereof and the repayment of the Indebtedness required hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the attachment, perfection or priority of, or
remedies with respect to, any Agent’s or any Lender’s Lien on any Collateral.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) any other obligation (including any guarantee)
that is contingent in nature; (ii) an indemnity or (iii) an obligation to
provide collateral to secure any of the foregoing types of obligations.
 
“U.S.” means the United States of America.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means each of the Borrower Representative and the
Administrative Agent.
 
“Working Capital” means, at any date, the excess of current assets of Holdings
and its Subsidiaries on such date (excluding cash and Permitted Investments)
over current liabilities of Holdings and its Subsidiaries on such date
(excluding any ABL Loans and the current portion of any Indebtedness), all
determined on a consolidated basis in accordance with GAAP.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02.          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or “Eurodollar Borrowing”).
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 1.03.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless expressly provided to the contrary or the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
SECTION 1.04.          Accounting Terms; GAAP; Pro Forma Calculations; LCA
Election.  (a)  Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if after the Effective Date there
occurs any change in GAAP or in the application thereof on the operation of any
provision hereof and the Borrower Representative notifies the Administrative
Agent that the Borrowers request an amendment to any provision hereof to
eliminate the effect of such change in GAAP or in the application thereof (or if
the Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (x) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Holdings or any Subsidiary at “fair value”,
as defined therein and (y) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (ii) any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person (or any
Subsidiary or Affiliate of such Person) shall be accounted for by such Person as
an operating lease and not as Capital Lease Obligations.
 
(b)           All pro forma computations required to be made hereunder giving
effect to any acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive Fiscal Quarters
ending with the most recent Fiscal Quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last Fiscal Quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of) and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act.  If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything in this Agreement or any Loan Document to
the contrary, in connection with any action being taken solely in connection
with a Limited Condition Acquisition, for purposes of:
 
(i)           determining compliance with any provision of this Agreement which
requires the calculation of Total Leverage Ratio or the Senior Secured Leverage
Ratio;
 
(ii)           determining compliance with representations, warranties, defaults
or Events of Default upon consummation of such Limited Condition Acquisition;
and
 
(iii)           testing availability under baskets set forth in this Agreement;
 
in each case, at the option of the Borrower Representative (the Borrower
Representative’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), the date of determination of whether
any such action is permitted hereunder shall be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”).   If, on a pro forma basis after giving effect to such
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) with such ratios and other provisions being calculated as if
such Limited Condition Acquisition and other transactions had occurred at the
beginning of the most recently ended period of four consecutive Fiscal Quarters
(taken as one accounting period) for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, as of the last Fiscal Quarter included in the
financial statements referred to in Section 3.04(a)) ending prior to the LCA
Test Date, the Borrowers could have taken such action on the relevant LCA Test
Date in compliance with such ratio, default, Events of Default or basket, such
ratio, default, Event of Default or basket shall be deemed to have been complied
with for purposes of such Limited Condition Acquisition.  For the avoidance of
doubt, if the Borrower Representative has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in EBITDA of the Borrowers or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations, and such ratios and
compliance with such conditions shall not be tested at the time of consummation
of such Limited Condition Acquisition or related transactions.  If the Borrower
Representative has made an LCA Election for any Limited Condition Acquisition,
then in connection with any subsequent calculation of any ratios,
representations, warranties, defaults, Events of Default or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrowers and their Subsidiaries, the
making of asset sales or dispositions, or the prepayment, redemption, purchase,
defeasance or other satisfaction of Indebtedness on or following the relevant
LCA Test Date and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the date that the definitive agreement
for such Limited Condition Acquisition is terminated or expires without
consummation of such Limited Condition Acquisition, any such ratios,
representations, warranties, defaults, Events of Default or baskets shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have not been consummated until
such time as the applicable Limited Condition Acquisition has actually closed
(it being further understood that any Net Income and/or EBITDA therefrom shall
not be included in determining Net Income or EBITDA, as applicable, in any such
subsequent calculation until such Limited Condition Acquisition has actually
closed).
 
 
27

--------------------------------------------------------------------------------

 
 
SECTION 1.05.          Status of Obligations.  In the event that any Loan Party
shall at any time issue or have outstanding any Subordinated Indebtedness, such
Loan Party shall take all such actions as shall be necessary to cause the
Secured Obligations to constitute senior indebtedness (however denominated) in
respect of such Subordinated Indebtedness and to enable the Administrative Agent
and the Lenders to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.  Without limiting the foregoing, the
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
 
ARTICLE II

 
THE CREDITS
 
SECTION 2.01.          Loans.  (a)  Subject to the terms and conditions set
forth herein, each Term Lender with a Term Loan Commitment (severally and not
jointly) agrees to make a Term Loan in Dollars to the Borrowers on the Effective
Date, in an amount equal to such Lender’s Term Loan Commitment by making
immediately available funds available to the Administrative Agent’s designated
account, not later than the time specified by the Administrative Agent.  Amounts
borrowed under this Section 2.01(a) are sometimes referred to herein as the
“initial Term Loan.”
 
(b)           Subject to the terms and conditions set forth herein, each DDTL
Lender with a DDTL Commitment (severally and not jointly) agrees to make up to
five (5) Delayed Draw Term Loans in Dollars to the Borrowers from time to time
during the Availability Period, in an aggregate principal amount not to exceed
such Lender’s DDTL Commitment.  Except as set forth in Section 4.03, any Delayed
Draw Term Loan shall be on the same terms (including all-in pricing and maturity
date) as, and pursuant to documentation applicable to, the initial Term
Loan.  The DDTL Commitment of each DDTL Lender shall be reduced by the aggregate
amount of Delayed Draw Term Loans funded by such DDTL Lender.  All Delayed Draw
Term Loans, once funded shall become part of and be deemed to be of the same
class as the initial Term Loan unless otherwise determined by the Administrative
Agent.  Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Borrower Representative, take any and all actions
as may be reasonably necessary to ensure that all Delayed Draw Term Loans, when
originally made or thereafter, are included in each Borrowing of outstanding
initial Term Loans on a pro rata basis.  Without limiting the generality of the
foregoing, this may be accomplished by requiring each outstanding Borrowing of
the initial Term Loan that is a Eurodollar Loan to be converted into a Borrowing
of the initial Term Loan that is an ABR Loan on the date of each such Delayed
Draw Term Loan, or by allocating a portion of each such Delayed Draw Term Loan
to each outstanding Borrowing of the initial Term Loan that is a Eurodollar Loan
on a pro rata basis.  Any conversion of Eurodollar Loans to ABR Loans required
by the preceding sentence shall be subject to Section 2.16.  
 
 
28

--------------------------------------------------------------------------------

 
 
In addition, each scheduled amortization payment under Section 2.10(a) with
respect to then-existing Term Loans required to be made after the making of any
Delayed Draw Term Loan shall be ratably increased by the aggregate principal
amount of such Delayed Draw Term Loan for all Lenders on a pro rata basis to the
extent necessary (including to avoid any reduction in the amortization payments
to which the initial Term Lenders are entitled in respect of such Delayed Draw
Term Loan).  To the extent any installment under Section 2.10(a) that is
scheduled to be made in respect of the initial Term Loans on any day shall have
been reduced or eliminated due to the application thereto of a prepayment prior
to the date on which a Delayed Draw Term Loan is funded, then notwithstanding
the provisions of Section 2.18 hereof to the contrary, Lenders who hold such
funded Delayed Draw Term Loans on such day shall be entitled to receive the
entire portion of each payment of, or application to, the installment with
respect to such funded Delayed Draw Term Loan scheduled to be made on such day.
 
(c)           Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.
 
SECTION 2.02.          Loans and Borrowings.  (a)  Each Delayed Draw Term Loan
shall be made as part of a Borrowing consisting of Delayed Draw Term Loans of
the same class and Type made by the Lenders ratably in accordance with their
respective DDTL Commitments of the applicable class.  The failure of any Lender
to make any Delayed Draw Term Loan required to be made by it shall not relieve
any other Lender of its obligations hereunder; provided that the DDTL
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.  The Loans shall amortize
as set forth in Section 2.10.
 
(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as
to such Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  ABR Borrowings may be in any
amount.  Borrowings of more than one Type and class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five (5) Eurodollar Borrowings outstanding at any time.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
SECTION 2.03.          Requests for Borrowings.  To request a Borrowing, the
Borrower Representative shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent and signed by the Borrower Representative or by telephone
not later than (a) in the case of a Eurodollar Borrowing, 10:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing.  Each such Borrowing
Request shall be irrevocable and each telephonic Borrowing Request shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.  Each Borrowing Request shall specify the
following information:
 
 
29

--------------------------------------------------------------------------------

 
 
(i)           the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)           in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
 
(v)           the location and account number of the account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Delayed Draw Term Loan Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Delayed Draw Term Loan
Borrowing, then the Borrowers shall be deemed to have selected an Interest
Period of one month’s duration.  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.
 
SECTION 2.04.          [Intentionally Omitted].
 
SECTION 2.05.          [Intentionally Omitted].
 
SECTION 2.06.          [Intentionally Omitted].
 
SECTION 2.07.          Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by such Lender hereunder on the proposed date thereof by wire
transfer of immediately available funds by 11:00 a.m., New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage of such Loan; provided that Term Loans shall be made as provided in
Section 2.01(a).  The Administrative Agent will make such Loans available to the
Borrowers by promptly crediting the amounts so received, in like funds, to one
or more account(s) of the Borrowers designated in the Borrowing Request.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrowers,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 2.08.          Interest Elections.  (a)  Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower Representative may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
 
(b)           To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by (a) in the case of an election of a conversion to, or continuation
of, a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of the proposed election or (b) in the case of
a conversion to an ABR Borrowing, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of the proposed election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.  Notwithstanding any contrary provision
herein, this Section shall not be construed to permit the Borrower
Representative to elect an Interest Period for Eurodollar Loans that does not
comply with Section 2.02.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if a Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as a Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
 
 
31

--------------------------------------------------------------------------------

 
 
SECTION 2.09.          Termination and Reduction of Commitments.
 
(a)           Unless previously terminated, (i) the DDTL Commitments shall
terminate on December 22, 2016 and (ii) all other Commitments shall terminate on
the Maturity Date.
 
(b)           The Borrower Representative may at any time terminate, or from
time to time reduce, the DDTL Commitments; provided that reduction of the DDTL
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000.
 
(c)           The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the DDTL Commitments under paragraph (b)
of this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the DDTL Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities or other transactions specified therein, in which
case such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the DDTL
Commitments shall be permanent.  Each reduction of the DDTL Commitments shall be
made ratably among the Lenders in accordance with their respective DDTL
Commitments.
 
SECTION 2.10.          Repayment and Amortization of Loans; Evidence of
Debt.  (a)  The Borrowers shall repay each Term Loan in quarterly installments,
commencing on the last day of the calendar quarter during which such Term Loan
is funded hereunder and continuing on the last day of each calendar quarter
thereafter.  Each such installment shall be in an amount equal to 0.25% of the
aggregate principal amount of such Term Loan (as adjusted from time to time
pursuant to Section 2.11(e) or otherwise under the Loan Documents).  To the
extent not previously paid, all the then unpaid balances of all Term Loans shall
be paid in full by the Borrowers on the Maturity Date.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to
paragraphs (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.
 
SECTION 2.11.          Prepayment of Loans.  (a)  The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (f) of this Section.
 
(b)           [Intentionally Omitted].
 
(c)           Subject to the Intercreditor Agreement, in the event and on each
occasion that any Net Proceeds are received by or on behalf of any Loan Party or
any Subsidiary in respect of any Prepayment Event, the Borrowers shall, within
one (1) Business Day after such Net Proceeds are received by such Loan Party or
Subsidiary, prepay the Obligations as set forth in Section 2.11(e) below in an
aggregate principal amount equal to, in the case of any event described in
clause (a), (b) or (c) of the definition of “Prepayment Event,” 100% of such Net
Proceeds and; provided that, (x) in the case of any event described in
clause (a) or (b), of the definition of the term “Prepayment Event,” no payment
shall be due under this Section until (i) subject to clause (ii), the aggregate
Net Proceeds received in connection with such Prepayment Events after the
Effective Date exceed $10,000,000 and (ii) in any Fiscal Year, the aggregate Net
Proceeds received in connection with such Prepayment Events during such Fiscal
Year exceed $2,500,000 and (y) in the case of any event described in clause (b)
of the definition of the term “Prepayment Event” (other than insurance and
condemnation proceeds arising from casualty or losses to Inventory), if the
Borrower Representative shall deliver to the Administrative Agent following the
receipt of such Net Proceeds a certificate of a Financial Officer to the effect
that the Loan Parties intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 360 days after receipt of
such Net Proceeds (such period of time, the “Reinvestment Period”), to acquire
(or replace or rebuild) real property, equipment or other tangible assets (other
than ABL Priority Collateral) to be used in the business of the Loan Parties,
and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate; provided that, to the extent of any such
Net Proceeds therefrom that have not been so applied or contractually committed
by the end of the applicable Reinvestment Period (and, if so contractually
committed in writing by the end of the applicable Reinvestment Period, applied
within 180 days of the end of the applicable Reinvestment Period), a prepayment
in accordance with Section 2.11(e) shall be promptly (and, in any event, within
one (1) Business Day) required in an amount equal to the aggregate amount of
such Net Proceeds that have not been so applied.  If the precise amount of
insurance or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures and real property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the
Administrative Agent, in its reasonable judgment.  Nothing in this clause (c)
shall be deemed to be implied consent to any transaction underlying a Prepayment
Event that is otherwise prohibited by the terms of this Agreement.
 
(d)           The Borrowers shall prepay the Obligations as set forth in
Section 2.11(e) below on the date that is ten (10) days after the earlier of
(i) the date on which Holdings’ and its Subsidiaries’ annual audited financial
statements for the immediately preceding Fiscal Year are delivered pursuant to
Section 5.01 and (ii) the date on which such annual audited financial statements
were required to be delivered pursuant to Section 5.01, in an amount equal to
the ECF Percentage (as defined below) of the Loan Parties’ Excess Cash Flow for
the immediately preceding Fiscal Year, commencing with the Fiscal Year ending
December 31, 2017.  
 
 
33

--------------------------------------------------------------------------------

 
 
Each Excess Cash Flow prepayment shall be accompanied by a certificate signed by
a Financial Officer of the Borrower Representative certifying the manner in
which Excess Cash Flow and the resulting prepayment were calculated, which
certificate shall be in form and substance satisfactory to Administrative
Agent.  As used herein, “ECF Percentage” means (x) fifty percent (50%) if the
Total Leverage Ratio as of the last day of applicable Excess Cash Flow Period is
greater than or equal to 4.00 to 1.00, (y) twenty-five percent (25%) if the
Total Leverage Ratio as of the last day of applicable Excess Cash Flow Period is
generated was greater than or equal to 3.25:1.00 but less than 4.00 to 1.00 and
(z) zero percent (0%) if the Total Leverage Ratio as of the last day of
applicable Excess Cash Flow Period is less than 3.25:1.00.  Each Excess Cash
Flow prepayment shall be accompanied by a certificate signed by a Financial
Officer certifying the manner in which Excess Cash Flow and the resulting
prepayment were calculated, which certificate shall be in form and substance
satisfactory to Administrative Agent.
 
(e)           All amounts prepaid pursuant to Section 2.11(c) and (d) shall be
applied, pro rata, to prepay the Term Loans (to be applied to installments of
the Term Loans in inverse order of maturity).
 
(f)           The Borrower Representative shall notify the Administrative Agent
by telephone (confirmed by facsimile) of any prepayment hereunder not later than
10:00 a.m., New York City time, (A) in the case of prepayment of a Eurodollar
Borrowing, three (3) Business Days before the date of prepayment, or (B) in the
case of prepayment of an ABR Borrowing, one (1) Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13, amounts due under Section 2.16 and the prepayment
premium referred to in Section 2.12(e).
 
SECTION 2.12.          Fees.  (a)  The Borrowers agree to pay to the
Administrative Agent for the account of each DDTL Lender with a DDTL Commitment
a commitment fee in an aggregate amount equal to (i) the average daily principal
amount of the DDTL Commitment of such DDTL Lender during the period from and
including the Effective Date to but excluding the date on which the Lenders’
DDTL Commitments terminate multiplied by (ii) a percentage equal to 50% of the
Applicable Rate with respect to Eurodollar Loans.  Accrued commitment fees shall
be payable in arrears on the last day of each calendar quarter (commencing on
the first such date to occur after the Effective Date) and on the date on which
the DDTL Commitments terminate.  All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed.
 
(b)           [intentionally omitted].
 
(c)           The Borrowers agree to pay to the Administrative Agent, for its
own account (as applicable), the fees payable under the Engagement Letter as and
when the same are due and such other fees in the amounts and at the times as are
separately agreed upon between the Borrowers and the Administrative Agent,
including those fees payable under the Fee Letter.
 
(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.
 
(e)           In the event that all or any portion of any Term Loan is subject
to a Repricing Event (as defined below) prior to the first anniversary of the
Effective Date, the Borrowers shall pay a prepayment premium in connection with
any such Repricing Event in an amount equal to 1.0% of the Term Loan subject to
such Repricing Event.  The term “Repricing Event” shall mean (i) any prepayment
or repayment of a Term Loan with the proceeds of, or any conversion of such
loans into, any new or replacement class of term loans bearing interest at an
“effective” interest rate less than the “effective” interest rate applicable to
such Term Loan (as such comparative rates are determined by the Administrative
Agent) and (ii) any amendment that, directly or indirectly, reduces the
“effective” interest rate applicable to a Term Loan (in each case in (i) and
(ii), with original issue discount and upfront fees, which shall be deemed to
constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity).  No “Repricing Event” shall be deemed
to occur in connection with any Change in Control or Enterprise Transformative
Acquisition.  For the avoidance of doubt, any Lender that is replaced pursuant
to Section 2.19, Section 9.02(e) or otherwise in connection with any conversion
or amendment effecting any Repricing Event shall be entitled to receive the
foregoing prepayment premium, which shall be payable by the Borrowers.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 2.13.          Interest.  (a)  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c)           [Intentionally Omitted].
 
(d)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower Representative (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), declare that (i) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder; provided that
no notice shall be required and the foregoing rates shall automatically take
effect upon the occurrence of an Event of Default under clause (a), (h), (i) or
(j) of Article VII.
 
(e)           Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed.  The
applicable Alternate Base Rate, Adjusted LIBOR Rate or LIBOR Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.14.          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
 
 
35

--------------------------------------------------------------------------------

 
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as applicable,
for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.15.          Increased Costs.  (a)  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement),
insurance charge or other assessment against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBOR Rate);
 
(ii)           impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any participation therein; or
 
(iii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or to reduce the amount of any sum received
or receivable by such Lender or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or such other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.
 
(b)           If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
 
36

--------------------------------------------------------------------------------

 
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
SECTION 2.16.          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto),
or (d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
SECTION 2.17.          Withholding of Taxes; Gross-Up.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding for Indemnified Taxes has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made..
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           Payment of Other Taxes by the Borrowers.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
 
(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(d)           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability,
including a description of the basis for the indemnification claim to the extent
reasonably available, delivered to any Loan Party by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
 
38

--------------------------------------------------------------------------------

 
 
(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed IRS Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
 
(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed copies of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


(4) to the extent a Foreign Lender is not the Beneficial Owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
 
 
39

--------------------------------------------------------------------------------

 
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.
 
(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
 
40

--------------------------------------------------------------------------------

 
 
(h)           Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
(i)           Defined Terms.  For purposes of this Section 2.17, the term
“applicable law” includes FATCA.
 
SECTION 2.18.          Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 4:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 520
Madison Avenue, New York, New York 10022, or to the account designated by
Administrative Agent, except that payments pursuant to Section 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall accrue and be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.
 
(b)           Any proceeds of Collateral received by the Agents (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrowers) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11), or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied, subject to the terms of the Intercreditor Agreement,
ratably first, to pay any fees, indemnities, or expense reimbursements including
amounts then due to the Agents from the Borrowers, second, to pay any fees or
expense reimbursements then due to the Lenders from the Borrowers, third, to pay
interest then due and payable on the Loans ratably, fourth, to prepay principal
on the Loans ratably (with amounts applied to the Term Loans applied to
installments of such Loans in inverse order of maturity), and fifth, to the
payment of any other Obligation due to the Agents or any
Lender.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan of a class, except (a) on the
expiration date of the Interest Period applicable thereto or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16.  The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the
Obligations.
 
(c)           At the election of the Administrative Agent, all payments of
principal, interest, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent.  
 
 
41

--------------------------------------------------------------------------------

 
 
The Borrowers hereby irrevocably authorize (i) the Administrative Agent to make
a Borrowing for the purpose of paying each payment of principal, interest and
fees as it becomes due hereunder or any other amount due under the Loan
Documents and agrees that all such amounts charged shall constitute Loans and
that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03 and (ii) the Administrative Agent to charge any deposit account of
any Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.
 
(d)           If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrowers consent to the foregoing and agree, to the extent
they may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
 
(e)           Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(f)           If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder; application of amounts pursuant to
clauses (i) and (ii) above shall be made in such order as may be determined by
the Administrative Agent in its discretion.
 
SECTION 2.19.          Mitigation Obligations; Replacement of Lenders.
 
 
42

--------------------------------------------------------------------------------

 
 
(a)           If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
SECTION 2.20.          Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of the DDTL
Commitment of such Defaulting Lender pursuant to Section 2.12(a); and
 
(b)           the DDTL Commitments or Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby.
 
SECTION 2.21.          Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender.  The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds.  The provisions of this Section 2.21 shall survive the
termination of this Agreement.
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 2.22.          Expansion Option.
 
(a)           The Borrower Representative may from time to time, upon three
Business Days’ notice (or such shorter period as the Administrative Agent
accepts in its sole discretion) to the Administrative Agent (or such lesser
notice as agreed to by the Administrative Agent), add one or more additional
tranches of incremental term facilities and/or increase the principal amount of
the Term Loans of any existing class by requesting new term loan commitments to
provide such Term Loans (any such new tranche or increase, an “Incremental
Facility” and any loans made pursuant to an Incremental Facility, “Incremental
Term Loans”), in each case in minimum increments of $10,000,000, so long as,
after giving effect thereto, the aggregate amount of all such Incremental Term
Loans does not exceed the Incremental Cap.  The Borrower Representative may
arrange for any tranche or increase, as the case may be, to be provided by one
or more Lenders (each Lender so agreeing to participate in such Incremental Term
Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”); provided that (i) each Augmenting Lender,
shall be subject to the approval of the Borrower Representative and the
Administrative Agent (such approvals not to be unreasonably withheld or delayed)
and (ii) (x) in the case of an Increasing Lender, the Borrower Representative
and such Increasing Lender shall execute an agreement substantially in the form
of Exhibit B hereto, and (y) in the case of an Augmenting Lender, the Borrower
Representative and such Augmenting Lender shall execute an agreement
substantially in the form of Exhibit C hereto.  No consent of any Lender (other
than the Lenders participating in such Incremental Term Loan) shall be required
for any Incremental Term Loan pursuant to this Section 2.22.  Incremental Term
Loans created pursuant to this Section 2.22 shall become effective on the date
agreed by the Borrower Representative, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof.
 
(b)           No Incremental Term Loans shall become effective under this
Section unless, (i) on the proposed date of the effectiveness of such
Incremental Term Loans, (x) no Event of Default shall have occurred and be
continuing or, in the case of a Permitted Acquisition or similar committed
investment, no Event of Default under clauses (a), (b), (h), (i) or (j) of the
definition thereof shall have occurred and be continuing; provided that in the
case of a Limited Condition Acquisition, at the Borrower Representative’s
option, such condition may be tested in accordance with Section 1.04(c) so long
as at the time of the consummation of such Limited Condition Acquisition, no
Event of Default under clauses (a), (b), (h), (i) or (j) of the definition
thereof shall have occurred and be continuing, (y) the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects (except in connection with a Permitted Acquisition or similar
committed investment, which, if and only to the extent agreed by the Lenders
providing such Incremental Term Loans, shall be subject to customary “SunGard”
or “certain funds” conditionality),  and (z) the Administrative Agent shall have
received a certificate to the effect that the requirements of clauses (i)(x) and
(i)(y) have been complied with dated such date and executed by a Financial
Officer of the Borrower Representative and (ii) the Administrative Agent shall
have received documents consistent with those delivered on the Effective Date as
to the corporate power and authority of the Borrowers to borrow hereunder after
giving effect to such Incremental Term Loans.
 
(c)           The Incremental Facilities shall be subject to the following
provisions, as applicable:
 
(i)           the Incremental Term Loans (a) shall rank pari passu in right of
payment and may rank pari passu or junior with respect to security with the
Secured Obligations (subject, if applicable, to an intercreditor agreement
reasonably acceptable to the Administrative Agent) or be unsecured, (b) if
secured, may not be secured by any assets other than Collateral and (c) if
guaranteed, may not be guaranteed by any Person who is not a Loan Party.  
 
 
44

--------------------------------------------------------------------------------

 
 
Any Incremental Facility that is secured on a junior lien basis to the Secured
Obligations will be documented in a separate facility and shall be subject to an
intercreditor agreement reasonably acceptable to the Administrative Agent, and
any Incremental Facility that is unsecured will be documented in a separate
facility;
 
(ii)           any Incremental Term Loans (a) ranking pari passu with respect to
security with the Secured Obligations will not have (x) a maturity date earlier
than the Maturity Date or (y) a shorter Average Life than the remaining Average
Life of the then-existing Loans and (b) ranking junior with respect to security
with Secured Obligations or which are unsecured will not have (x) a maturity
date prior to the date that is 91 days after the Maturity Date or (y) a shorter
Average Life than the remaining Average Life of the then-existing Loans;
 
(iii)           the All-in-Yield (and the components thereof) applicable to any
Incremental Facility shall be determined by the applicable Increasing Lenders
and Augmenting Lenders providing such Incremental Facility and the Borrower
Representative; provided, that to the extent any Incremental Facility is entered
into, the All-in-Yield in respect of any Incremental Facility that ranks pari
passu in right of payment and security with the then-existing Loans shall not
exceed the All-in-Yield for such Loans, as in effect on the date of the funding
of such Incremental Facility, plus 0.50% per annum, unless the All-in-Yield then
in effect for such then-existing Loans is increased by an amount equal to the
difference between (A) the All-in-Yield in respect of such Incremental Facility
and (B) the All-in-Yield for each of such then-existing Loans, less 0.50% per
annum in each case; provided that any increase in All-in-Yield of the
then-existing Term Loans due to the increase in an Adjusted LIBOR Rate or
Alternate Base Rate floor on any Incremental Term Loan shall be effected solely
through an increase in any Adjusted LIBOR Rate or Alternate Base Rate floor
applicable to such then-existing Term Loans
 
(iv)           (A) all terms (other than with respect to margin, pricing,
maturity or fees) applicable to any Incremental Facility shall be no more
favorable (taken as a whole) to the Lenders providing such Incremental Facility
than to the Lenders providing the then-existing Loans; provided that the terms
and conditions applicable to any tranche of Incremental Term Loans maturing
after the Maturity Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Maturity Date; and
 
(v)           any prepayment (other than scheduled amortization payments) of
Incremental Term Loans that are pari passu in right of payment and pari passu
with respect to security with the then-existing Loans shall be made on a pro
rata basis with the then-existing Loans, except that the Borrowers and the
Lenders in respect of such Incremental Term Loans shall be permitted, in their
sole discretion, to elect to prepay or receive, as applicable, any prepayments
on a less than pro rata basis (but not on a greater than pro rata basis).
 
(d)           Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such Incremental Facility,
each Augmenting Lender participating in such Incremental Facility, if any, and
the Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.22.  Nothing contained in this Section 2.22 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to provide
Incremental Term Loans at any time.
 
 
45

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Lenders that:
 
SECTION 3.01.          Organization; Powers.  Each Loan Party and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02.          Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or the assets of any Loan Party or any of its Subsidiaries, or give
rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents, or subject to
the Intercreditor Agreement, the ABL Loan Documents.
 
SECTION 3.04.          Financial Condition; No Material Adverse Change.  (a)
Holdings has heretofore furnished to the Administrative Agent and the Lenders
(i) the consolidated balance sheet and statements of income, stockholders equity
and cash flows of Holdings and its consolidated Subsidiaries as of and for the
Fiscal Year ended December 25, 2015, reported on by BDO USA, LLP, independent
public accountants and (ii) the unaudited interim consolidated balance sheet of
Holdings and its consolidated Subsidiaries dated March 25, 2016 and the related
statements of income and cash flows for the three (3) fiscal months then
ended.  Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such date and for such period in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.
 
(b)           Holdings has heretofore furnished to the Administrative Agent and
the Lenders projected balance sheets, income statements and statements of cash
flows of Holdings and its Subsidiaries for Fiscal Years 2016 through 2020.  Such
projections were prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date, and
Holdings is not aware of any facts or information that would lead it to believe
that such projections are incorrect or misleading in any material respect.
 
 
46

--------------------------------------------------------------------------------

 
 
(c)           No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 25,
2015.
 
SECTION 3.05.          Properties.  (a)  As of the Effective Date, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan Party (and indicates whether any such real property constitutes an
Excluded Asset).  Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists.  Each of the Loan Parties and its
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all of its real and personal property, free of all Liens (other than those
permitted by Section 6.02).  All such property is in good working order and
condition, ordinary wear and tear and damage by casualty excepted.
 
(b)           Each Loan Party and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the Effective Date, is set forth on Schedule 3.05, and the use
thereof by each Loan Party and its Subsidiaries does not infringe upon the
rights of any other Person, except for such infringements which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and, except as set forth on Schedule 3.05, each Loan Party’s rights
thereto are not subject to any licensing agreement or similar
arrangement.  Schedule 3.05 sets forth a complete and accurate list of all
intellectual property owned by each Loan Party as of the Effective Date.  No
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon or conflicts with any rights owned by any other Person, and
no claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Loan Party, threatened, except for such infringements and
conflicts which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
SECTION 3.06.          Litigation and Environmental Matters.  (a) Except as set
forth on Schedule 3.06, there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority (including, without limitation, the
FDA) pending against or, to the knowledge of any Loan Party, threatened against
or affecting any Loan Party or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve the Loan Documents.
 
(b)           Except for the matters disclosed on Schedule 3.06, (i) no Loan
Party or any Subsidiary has received notice of any claim with respect to any
Environmental Liability that, individually or in the aggregate, could not
reasonably be expected to result in liability to the Loan Parties in excess of
$10,000,000 in the aggregate and (ii) except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in liability to the Loan Parties in excess of $10,000,000 in the
aggregate, no Loan Party nor any Subsidiary (1) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability or knows of any basis for any Environmental
Liability.
 
SECTION 3.07.          Compliance with Laws and Agreements.  Each Loan Party and
its Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 3.08.          Investment Company Status; Margin Stock.  No Loan Party
or any Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.  No Loan Party or any
Subsidiary is engaged in the business of extending credit for the purpose of,
and no proceeds of any Loan or other extensions of credit hereunder will be used
for the purpose of, buying or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board) or extending credit to others for the
purpose of purchasing or carrying any such margin stock, in each case in
contravention of Regulation T, U or X of the Federal Reserve Board.
 
SECTION 3.09.          Taxes.  Each Loan Party and its Subsidiaries has timely
filed or caused to be filed all Federal, state and other material Tax returns
and other material reports required to have been filed and has paid or caused to
be paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate
reserves.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes, other than Permitted Encumbrances.
 
SECTION 3.10.          ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  All minimum required contributions (within
the meaning of Section 430 of the Code) have been timely made with respect to
each Plan.  Each employee benefit pension plan (within the meaning of
Section 3(2) of ERISA) maintained or sponsored by a Loan Party, or under which a
Loan Party has any liability, which is intended to be qualified under
Section 401(a) of the Code, has received a favorable determination letter from
the Internal Revenue Service with respect to such qualification, and, except as
could not reasonably be expected to result in a Material Adverse Effect, no
event or condition exists which could reasonably be expected to jeopardize such
qualified status.  Except as could not reasonably be expected to result in a
Material Adverse Effect, no Loan Party has any obligation to provide
post-retirement health care benefits to any individual other than as required
under the Consolidated Omnibus Budget Reconciliation Act of 1985, or other
similar state law.
 
SECTION 3.11.          Disclosure.  Each Loan Party has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Loan Parties each represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time delivered
and, if such projected financial information was delivered prior to the
Effective Date, as of the Effective Date.
 
SECTION 3.12.          Material Agreements.  No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or contract listed on Schedule 3.12.
 
 
48

--------------------------------------------------------------------------------

 
 
SECTION 3.13.          Solvency.  (a)  Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
 
(b)           No Loan Party intends to, or will permit any Subsidiary to, and no
Loan Party believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
 
SECTION 3.14.          Insurance.  As of the Effective Date, Schedule 3.14 sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties and the Subsidiaries, and all premiums due and owing in respect of such
insurance have been paid.  The Borrowers and Holdings believe that the insurance
maintained by or on behalf of Holdings and its Subsidiaries is accurate.
 
SECTION 3.15.          Capitalization and Subsidiaries.  Schedule 3.15 sets
forth (a) a true and complete listing of each class of each Loan Party’s and
Subsidiary’s authorized Equity Interests and the holders thereof; provided that
with respect to Holdings, Schedule 3.15 only lists those holders owning at least
5% of the Equity Interests of Holdings as of the Effective Date, and (b) the
type of entity and jurisdiction of organization of Holdings and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests of each Loan
Party and the Subsidiaries have been duly authorized and issued and are fully
paid and non-assessable and, except as set forth on Schedule 3.15, no holder of
such Equity Interest is entitled to any preemptive, first refusal or other
similar rights.
 
SECTION 3.16.          Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Collateral Agent, for the benefit of the Collateral
Agent and the Secured Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a) Liens
permitted by Section 6.02, to the extent any such Liens (to the extent permitted
by Section 6.02) would have priority over the Liens in favor of the Collateral
Agent pursuant to any applicable law or agreement, (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Collateral Agent has not obtained or does not maintain possession of such
Collateral, (c) Liens on intellectual property perfected only by making filings
with the applicable Governmental Authority to the extent such filings have not
been made, (d) assets subject to certificates of title, (e) Excluded Assets, (f)
letter-of-credit rights with respect to letters of credit in an amount, in each
case, of less than $1,000,000 and (g) commercial tort claims having a value, in
each case, of less than $1,000,000.
 
SECTION 3.17.          Employment Matters.  As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of the Borrowers, threatened.  The hours worked by
and payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except to the
extent the failure to so comply with such acts and laws could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  All payments due from any Loan Party or any Subsidiary, or for which
any claim may be made against any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Loan Party or such
Subsidiary.
 
 
49

--------------------------------------------------------------------------------

 
 
SECTION 3.18.          Nature of Business; Permits and Licenses;
Tradenames.  (a) No Loan Party or Subsidiary is engaged in any business other
than those engaged in on the Effective Date and those reasonably related,
complementary or ancillary thereto or a logical extension thereof (including,
without limitation, food and beverage service, distribution, wholesale and
retail).
 
(b)           Each Loan Party has, and is in compliance with, all Governmental
Permits and all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent that the
failure to have or be in compliance with all such Governmental Permits, permits,
licenses, authorizations, approvals, entitlements and accreditations could not
reasonably be expected to result in a Material Adverse Effect.  No condition
exists or event has occurred which, in itself or with the giving of notice or
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, license, authorization, approval,
entitlement or accreditation, except that could not reasonably be expected to
result in a Material Adverse Effect, and there is no claim that any thereof is
not in full force and effect.
 
(c)           As of the Effective Date, Schedule 3.18 hereto sets forth a
complete and accurate list of all trade names, business names or similar
appellations used by each Loan Party or Subsidiary or any of their divisions or
other business units during the past five years.
 
SECTION 3.19.          Location of Bank Accounts.  As of the Effective Date,
Schedule 3.19 sets forth a complete and accurate list of all deposit, checking
and other bank accounts, all securities and other accounts maintained with any
broker dealer and all other similar accounts maintained by or for the benefit of
each Loan Party and Subsidiary, together with a description thereof (i.e., the
bank or broker dealer at which such deposit or other account is maintained and
the account number and the purpose thereof).
 
SECTION 3.20.          [Intentionally Omitted].
 
SECTION 3.21.          Customers and Suppliers.  There exists no actual or, to
the knowledge of any Loan Party, threatened termination, cancellation or
limitation of, or modification to or change in, the business relationship
between (1) any Loan Party, on the one hand, and any customer or any group
thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (2) any Loan Party, on the one hand, and any material supplier
thereof, on the other hand, except, under clauses (i) or (ii), as could not
reasonably be expected to have a Material Adverse Effect; and, to the knowledge
of each Loan Party, there exists no present state of facts or circumstances that
could give rise to or result in any such termination, cancellation, limitation,
modification or change, except, in each case, as could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.22.          Affiliate Transactions.  Except as set forth on
Schedule 3.22, as of the Effective Date, there are no existing or proposed
agreements, arrangements, understandings, or transactions between any Loan Party
and any of the officers, members, managers, directors, stockholders, parents,
other interest holders, employees, or Affiliates (other than Subsidiaries) of
any Loan Party or any members of their respective immediate families, and none
of the foregoing Persons are directly or indirectly indebted to or have any
direct or indirect ownership, partnership, or voting interest in any Affiliate
of any Loan Party or any Person with which any Loan Party has a business
relationship or which competes with any Loan Party (except that any such Persons
may own stock in (but not exceeding 2.0% of the outstanding Equity Interests of)
any publicly traded company that may compete with a Loan Party.
 
 
50

--------------------------------------------------------------------------------

 
 
SECTION 3.23.          Common Enterprise.  The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies.  Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, in furtherance of its direct and/or indirect business interests, will
be of direct and/or indirect benefit to such Loan Party, and is in its best
interest.
 
SECTION 3.24.          Foreign Assets Control Regulations and Anti-Money
Laundering.  Each Loan Party and Subsidiary is and will remain in compliance in
all material respects with all U.S. economic sanctions laws, executive orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it.  No Loan Party and no Subsidiary or
Affiliate of a Loan Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under
U.S. law.
 
SECTION 3.25.          Patriot Act.  The Loan Parties, the Subsidiaries and each
of their Affiliates are in compliance with (a) the Trading with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Act and (c) other
federal or state laws relating to “know your customer” and anti-money laundering
rules and regulations.  No part of the proceeds of any Loan will be used
directly or indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977.
 
SECTION 3.26.          FDA Matters.
 
(a)           Except as noted in paragraph (b), Borrowers, their Subsidiaries
and the operation of their respective food facilities in the United States are
in compliance with and are not in violation of all applicable Requirements of
Law (including the FDC Act), regulations, rules, standards, guidelines,
policies, and orders administered or issued by the FDA or any comparable
Governmental Authority (including, without limitation, as applicable, the
Bioterrorism Act (21 CFR 1.326-1.368), prohibited cattle materials (21 CFR
189.5), import notification requirements (21 CFR 1.276-1.285)), except for
failures to comply or violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           Since December 25, 2015, no Governmental Authority has served
notice on any Loan Party or its Subsidiaries that the business or the assets of
the Loan Parties or their Subsidiaries, may be, or are in material violation of
any Requirement of Law or the subject of any material investigation, except for
violations or investigations that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
(c)           Since December 25, 2015, no Loan Party or its Subsidiaries has
received notice from any Governmental Authority nor does any Loan Party have any
knowledge that there are any circumstances currently existing which would be
reasonably likely to lead to any loss of or refusal to renew any material
governmental licenses, permits, registrations, product registrations,
Governmental Permits, approvals, authorizations related to the business and that
the terms of all such licenses, permits, registrations, product registrations,
governmental permits, approvals, and authorizations currently in force, except
for any notice or circumstance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
(d)           The Loan Parties have no knowledge of any acts with respect to
their food business or products that furnish a reasonable basis for a warning
letter, untitled letter, Section 305 notice, or other similar communication from
FDA or any Governmental Authority, except for any acts that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(e)           The Loan Parties have no knowledge of any existing obligation of a
Loan Party arising under any administrative or regulatory action, FDA
inspection, FDA warning letter, FDA notice of violation letter, or other notice,
response or commitment made to or with FDA or any Governmental Authority with
respect to their food and food product business, except for any acts that,
individually or in the aggregate, could not reasonably be expected to result a
Material Adverse Effect.
 
ARTICLE IV

 
CONDITIONS
 
SECTION 4.01.          Effective Date.  The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received (i)
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the other Loan Documents and
such other legal opinions, certificates, documents, instruments and agreements
as the Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit D.
 
(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of  Shearman & Sterling LLP and other applicable local counsel
for the Loan Parties in form and substance reasonably acceptable to the
Administrative Agent.  The Borrowers hereby request such counsel to deliver such
opinion.
 
 
52

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit D.
 
(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower Representative, certifying (i) that the representations
and warranties contained in the Loan Documents are true and correct in all
material respects (provided that any representation or warranty that is
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) as of such date except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of such earlier date; and (ii) that no Default or Event of Default has
occurred and is continuing as of such date.
 
(e)           The Administrative Agent shall have (i) entered into the
Intercreditor Agreement with the ABL Agent and the Loan Parties and (ii)
received evidence reasonably satisfactory to it that (x) each of the conditions
precedent (other than the effectiveness of this Agreement) for the effectiveness
of the ABL Loan Documents has been satisfied and (y) the lenders under the ABL
Loan Documents have committed to provide Holdings and/or its Subsidiaries with
loans in an aggregate gross principal amount equal to $75,000,000 pursuant to
the asset-based lending facility evidenced by the ABL Loan Documents.  Each such
ABL Loan Document shall be in form and substance reasonably satisfactory to the
Administrative Agent.
 
(f)           The Administrative Agent shall have received pay-off letters in
form and substance reasonably satisfactory to the Administrative Agent in
respect of (i) the Amended and Restated Credit Agreement dated as of April 17,
2013, by and among Dairyland USA Corporation, The Chefs’ Warehouse Mid-Atlantic,
LLC, Bel Canto Foods, LLC, The Chefs’ Warehouse West Coast, LLC, and The Chefs’
Warehouse of Florida, LLC, as borrowers, the other loan parties thereto, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent, as amended, and (ii) that certain Note Purchase and
Guarantee Agreement dated as of April 17, 2013 by and among the Loan Parties
party thereto and the purchasers named therein, in each case, confirming that
all Liens upon any of the property of the Loan Parties constituting Collateral
will be terminated concurrently with the payment of existing Indebtedness
thereunder from the proceeds of the initial Borrowing and the initial borrowing
under the ABL Facility on the Effective Date.
 
(g)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced at least one (1) Business Day prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.
 
The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.           Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions (unless waived or otherwise agreed by each such
Lender):
 
 
53

--------------------------------------------------------------------------------

 
 
(a)           Except as otherwise expressly contemplated by Sections 1.04(c) and
2.20, the representations and warranties of the Loan Parties contained in the
Loan Documents are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date.
 
(b)           Except as otherwise expressly contemplated by Sections 1.04(c) and
2.20, at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
 
The request for and acceptance of each Borrowing shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
 
SECTION 4.03.          Delayed Draw Term Loans.  The obligation of each DDTL
Lender to make a Delayed Draw Term Loan is subject to the satisfaction of the
following conditions (in addition to those set forth in Section 4.02 above)
(unless waived by the Required DDTL Lenders and the Required Lenders):
 
(a)           (i) the Total Leverage Ratio would not exceed 4.90:1.00 calculated
on a pro forma basis (including the application of the proceeds of any Delayed
Draw Term Loans) as of the last day of the most recent Fiscal Quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, as of the
last Fiscal Quarter included in the financial statements referred to in Section
3.04(a)) and (ii) the Borrower Representative shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Holdings, setting
forth reasonably detailed calculations demonstrating the satisfaction of the
condition appearing in clause (i) above; and
 
(b)           the Administrative Agent shall have received a certificate, dated
the date of the applicable Borrowing and signed by the President, a Vice
President or a Financial Officer of the Borrower Representative, certifying (i)
that, except as otherwise expressly contemplated by Sections 1.04(c), the
representations and warranties contained in the Loan Documents are true and
correct in all material respects (provided that any representation or warranty
that is qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) as of such date except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) as of such earlier date, (ii) that, except as otherwise
expressly contemplated by Sections 1.04(c), no Default or Event of Default has
occurred and is continuing as of such date, (iii) that the proceeds from the
applicable Borrowing shall be used in accordance with the terms of Section 5.08
and (iv) if applicable, as to the name of the target of, or the seller of the
assets that are being acquired in connection with, the Permitted Acquisition
being funded by such Delayed Draw Term Loans; and
 
The request for and acceptance of each Delayed Draw Term Loan Borrowing shall be
deemed to constitute a representation and warranty by the Borrowers on the date
thereof as to the matters specified in this Section.
 
 
54

--------------------------------------------------------------------------------

 
 
ARTICLE V

 
AFFIRMATIVE COVENANTS
 
Until the DDTL Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
(other than contingent indemnification obligations for which no claim has been
made), in any case, in a manner acceptable to Administrative Agent in its sole
discretion, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the other Loan Parties, with the Lenders that:
 
SECTION 5.01.          Financial Statements and Other Information.  The
Borrowers will furnish to the Administrative Agent and each Lender:
 
(a)           within ninety (90) days after the end of each Fiscal Year of
Holdings and its Subsidiaries, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by independent public
accountants of recognized national standing selected by Holdings and reasonably
satisfactory to the Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, accompanied by any management letter
prepared by said accountants;
 
(b)           within forty-five (45) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, its consolidated balance sheet and
related statements of operations and consolidated statements of cash flows as of
the end of and for such Fiscal Quarter and the then elapsed portion of such
Fiscal Year, setting forth in comparative form the actual figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a Financials Certificate (i) certifying, in the case of
the financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) that is accompanied by updated versions
of the Schedules to the Security Agreement, as required under Section 4.16 of
the Security Agreement; provided that, if there have been no changes to any such
Schedules since the previous updating thereof, it shall be indicated that there
has been “no change” to the applicable Schedule(s);
 
(d)           [Intentionally Omitted];
 
(e)           as soon as available but in any event no later than 30 days after
the commencement of each Fiscal Year of Holdings, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
funds flow statement) of Holdings and its Subsidiaries for each Fiscal Quarter
of such Fiscal Year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent (including the Fiscal Month end dates for such Fiscal
Year);
 
 
55

--------------------------------------------------------------------------------

 
 
(f)           [Intentionally Omitted];
 
(g)           (i) promptly after the same become publicly available (but in no
event later than one (1) Business Day after filing any quarterly reports),
notice that any periodic and other reports, proxy statements and other materials
have been filed by any Loan Party or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or copies of any materials otherwise
distributed by any Loan Party to its shareholders generally, as the case may be
and (ii) promptly after the sending thereof, a copy of each financial statement,
report, notice or proxy statement sent by any Loan Party or any Subsidiary to
the ABL Agent under the ABL Facility;
 
(h)           promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party other than routine inquiries by such
Governmental Authority, except to the extent any such documents or information
are subject to attorney-client privilege or attorney work-product
privilege; provided, however, for the sake of clarity, it is the intent of the
Loan Parties that the disclosure of such documents or information to the
Administrative Agent or any Lender shall not, to the fullest extent permitted by
law, be deemed to waive any attorney-client privilege, attorney work-product or
other applicable legal privilege or immunity that could otherwise be asserted
against any third parties that are not parties to this Agreement;
 
(i)           promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof; and
 
(j)           promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the Loan Parties or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to clauses (a), (b) and (g) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower Representative shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the filing of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Borrower Representative shall be
required to provide paper copies of the Financials Certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.
 
SECTION 5.02.          Notices of Material Events.  The Loan Parties will
furnish to the Administrative Agent and each Lender prompt (but in any event
within any time period that may be specified below) written notice of the
following:
 
(a)           within three (3) Business Days after any Authorized Officer of a
Loan Party knows of the occurrence of a Default, the occurrence of any Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Loan
Party or any Affiliate thereof in which the amount involved (not covered by an
unaffiliated insurance carrier that has not denied coverage) is greater than
$5,000,000 and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
 
 
56

--------------------------------------------------------------------------------

 
 
(c)           any Lien (other than Liens permitted by Section 6.02) or claim
made or asserted against any of the Collateral;
 
(d)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
 
(e)           within ten (10) days after receipt thereof, copies of any Form
FDA-483 and all responses to Form FDA-483 observations; and
 
(f)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.          Existence; Conduct of Business.  Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted, in
each case, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03, and (b) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise (including,
without limitation, food and beverage service, distribution, wholesale or
retail) as it is on the Effective Date.
 
SECTION 5.04.          Payment of Obligations.  Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except (a) where (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(ii) such Loan Party or Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (iii) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect or (b) with respect to Restricted Payments.
 
SECTION 5.05.          Maintenance of Properties.  Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all tangible property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and casualty excepted.
 
SECTION 5.06.          Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each Subsidiary to, (a) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by either Agent or any Lender (including employees of
either Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by either Agent), upon reasonable prior notice and without unreasonable
disruption to the business of the Loan Parties, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, notwithstanding anything herein to the contrary, unless an Event
of Default has occurred and is continuing, the Loan Parties shall not be
required to reimburse the Agents for more than two (2) such visits and
inspections per calendar year.  Each Loan Party acknowledges that either Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to Holdings and its Subsidiaries’ assets for
internal use by the Agents and the Lenders.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 5.07.          Compliance with Laws.  Each Loan Party will, and will
cause each Subsidiary to, comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.08.          Use of Proceeds.  The proceeds of the initial Term Loans
will be used only to repay existing Indebtedness, pay transaction costs, fees
and expenses associated with this Agreement and the Transactions, to pay for
Capital Expenditures and Permitted Acquisitions and to fund the working capital
needs, and for general corporate purposes of the Borrowers and their
Subsidiaries in the ordinary course of business.  The proceeds of the Delayed
Draw Term Loans will be used to pay for Permitted Acquisitions (including to
repay existing Indebtedness in connection therewith).  The proceeds of the
Incremental Term Loans will be used to pay for Permitted Acquisitions (including
to repay existing Indebtedness in connection therewith) and for general
corporate purposes of the Borrowers and their Subsidiaries in the ordinary
course of business.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
 
SECTION 5.09.          Insurance.  Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts and against such risks (including loss or damage by fire and loss
in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) all insurance required pursuant to the Collateral
Documents.  The Borrowers will furnish to the Lenders, upon request of either
Agent, information in reasonable detail as to the insurance so maintained and,
on or prior to the Effective Date, certificates of insurance summarizing the
insurance policies of the Loan Parties.  Each such policy of insurance shall (i)
in the case of each liability policy, name Collateral Agent on behalf of the
Secured Parties as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy contain a loss payable
clause or endorsement that names Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and, to the extent available, provide for
at least thirty (30) days’ prior written notice to Administrative Agent of any
cancellation of such policy (or ten (10) days’ prior written notice in the case
of cancellation for the failure to pay any premiums thereunder) provided that to
the extent that the requirements of this sentence are not satisfied on the
Effective Date, the Loan Parties may satisfy such requirements within ninety
(90) days of the Effective Date (or such later date as the Administrative Agent
may agree in its sole discretion).  The Borrower Representative will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.
 
SECTION 5.10.          Casualty and Condemnation.  The Borrowers will
(a) furnish to the Agents and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 5.11.          [Intentionally Omitted]
 
SECTION 5.12.          [Intentionally Omitted]
 
SECTION 5.13.          Additional Collateral; Further Assurances.  (a)  Each
Borrower and each Subsidiary that is a Loan Party will cause each of its
Domestic Subsidiaries that is not a FSHCO formed or acquired after the Effective
Date and Dairyland HP at such time as Dairyland HP no longer constitutes an
Excluded Subsidiary to become a Loan Party by executing a Joinder Agreement
within thirty (30) days (or such later date as may from time to time be approved
by the Administrative Agent in its sole discretion, but in no event later than
the date such Domestic Subsidiary becomes an obligor or guarantor in respect of
the ABL Facility) of such formation, acquisition or disqualification as an
Excluded Subsidiary (to the extent such Domestic Subsidiary remains in existence
as of such thirtieth day), such Joinder Agreement to be accompanied by
appropriate corporate resolutions, other corporate organizational and
authorization documentation and legal opinions in form and substance reasonably
satisfactory to the Agents.  Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under the Loan Documents and (ii) will grant Liens to the Collateral Agent, for
the benefit of the Collateral Agent and the other Secured Parties, in any
property of such Loan Party which constitutes Collateral, including any real
property owned by any Loan Party (other than Excluded Assets).  Nothing in this
Section 5.13 shall be construed as a consent to form or acquire any Subsidiary
after the Effective Date that is not otherwise expressly permitted
herein.  Notwithstanding anything herein to the contrary, no Foreign Subsidiary
of any Loan Party and no FSHCO shall be required to become a Loan Party.
 
(b)           Without limiting the generality of the foregoing, each Borrower
and each Subsidiary that is a Loan Party will (i) cause 100% of the issued and
outstanding non-voting Equity Interests and the Applicable Pledge Percentage of
the issued and outstanding Equity Interests of each Pledge Subsidiary to be
subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other security documents as the Collateral Agent shall
reasonably request and (ii) deliver Mortgages and Mortgage Instruments with
respect to real property owned by such Loan Party with a fair market value in
excess of $5,000,000 (other than with respect to Excluded Assets) to the extent
reasonably required by the Collateral Agent, (x) with respect to such real
property owned on the Effective Date, within ninety (90) days after the
Effective Date and (y) with respect to such real property acquired after the
Effective Date, within ninety (90) days after the date such real property is
acquired by a Loan Party.
 
(c)           Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Collateral Agent such documents, agreements and instruments,
and will take or cause to be taken such further actions (including the filing
and recording of financing statements, fixture filings, mortgages, deeds of
trust and other documents and such other actions or deliveries which may be
required by any Requirement of Law or which the Collateral Agent may, from time
to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all in
form reasonably satisfactory to the Administrative Agent and at the expense of
the Loan Parties.
 
 
59

--------------------------------------------------------------------------------

 
 
(d)           If any material assets are acquired by any Loan Party after the
Effective Date (other than Excluded Assets or assets constituting Collateral
under the Security Agreement that become subject to the Lien under the Security
Agreement upon the acquisition thereof), the Borrower Representative will take,
and cause each Subsidiary that is a Loan Party to take, such actions as shall be
necessary or reasonably requested by the Collateral Agent to grant and perfect
such Liens, including actions described in paragraph (c) of this Section, all at
the expense of the Loan Parties.
 
(e)           If, at any time after the Effective Date any Subsidiary of
Holdings that is not a Loan Party shall become party to a guaranty of, or grant
a Lien on any assets (other than Excluded Assets) to secure, the ABL
Obligations, any Subordinated Indebtedness or any other Material Indebtedness of
Holdings or a Domestic Subsidiary, the Borrower Representative shall promptly
notify the Administrative Agent thereof and, within ten (10) days thereof (or
such later date as may be agreed upon by the Collateral Agent) cause such
Subsidiary to comply with Section 5.13(a) and (b) (but without giving effect to
the 30-day grace period provided in Section 5.13(a) and provided, that the grace
period in Section 5.13(b)(ii) shall apply).
 
(f)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, the Collateral Agent may grant extensions of time for, or
waive the requirements to obtain, the creation or perfection of security
interests in, or the obtaining of title insurance and surveys with respect to,
particular assets (including extensions beyond the Effective Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrowers, that the
cost, burden or consequence (including adverse Tax consequences) thereof is
excessive in relation to the practical benefit afforded to the Lenders thereby.
 
SECTION 5.14.          Compliance with Certain Laws.  Each Loan Party shall, and
each Loan Party shall cause each of its Subsidiaries to, comply with the laws,
regulations and executive orders referred to in Section 3.24 and 3.25.
 
ARTICLE VI

 
NEGATIVE COVENANTS
 
Until the DDTL Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full (other than contingent indemnification
obligations for which no claim has been made), in any case, in a manner
acceptable to Administrative Agent in its sole discretion, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:
 
SECTION 6.01.          Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)           the Secured Obligations;
 
(b)           Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (f) hereof;
 
(c)           Indebtedness of any Loan Party owing to any Subsidiary and of any
Subsidiary owing to any Loan Party; provided that, (i) if such Indebtedness is
owing by any Subsidiary to any Loan Party, such Indebtedness shall be evidenced
by promissory notes or other instruments and such promissory notes or other
instruments shall be pledged to the Collateral Agent, for the benefit of the
Secured Parties, and have subordination terms satisfactory to the Collateral
Agent and (ii) Indebtedness owing by any Subsidiary that is not a Loan Party to
any Loan Party shall be subject to the limitations set forth in Section 6.04(d);
 
 
60

--------------------------------------------------------------------------------

 
 
(d)           Guarantees by any Loan Party (other than Holdings) of Indebtedness
of any other Loan Party (other than Holdings); provided that (i) the
Indebtedness so Guaranteed is permitted by this Section 6.01, and
(ii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as, and to the extent that, the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;
 
(e)           Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $10,000,000 at any time outstanding;
 
(f)           Indebtedness which represents an extension, refinancing or renewal
(such Indebtedness being referred to herein as the “Refinancing Indebtedness”)
of any of the Indebtedness described in clauses (b), (e) and (j) hereof (such
Indebtedness being so extended, refinanced or renewed being referred to herein
as the “Refinanced Indebtedness”); provided that (i) such Refinancing
Indebtedness does not increase the principal amount or interest rate of the
Refinanced Indebtedness, (ii) any Liens securing such Refinanced Indebtedness
are not extended to any additional property of any Loan Party, (iii) no Loan
Party that is not obligated with respect to repayment of such Refinanced
Indebtedness is required to become obligated with respect to such Refinancing
Indebtedness, (iv) such Refinancing Indebtedness does not result in a shortening
of the average weighted maturity of such Refinanced Indebtedness, (v) the
maturity date of such Refinancing Indebtedness is no earlier than the maturity
date of such Refinanced Indebtedness, (vi) the terms of such Refinancing
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such Refinanced Indebtedness and (vii) if such Refinanced Indebtedness
was subordinated in right of payment to the Secured Obligations, then the terms
and conditions of such Refinancing Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to such Refinanced Indebtedness;
 
(g)           Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(h)           Indebtedness of any Borrower or any Subsidiary in respect of
performance bonds, bid bonds, statutory bonds, appeal bonds, surety bonds and
similar obligations, in each case provided in the ordinary course of business;
 
(i)           Indebtedness of any Borrower or any Subsidiary in respect of
netting services, overdraft protections and otherwise in connection with deposit
accounts, so long as such Indebtedness is incurred in the ordinary course of
business and is not outstanding for more than three (3) Business Days;
 
 
61

--------------------------------------------------------------------------------

 
 
(j)           (i) unsecured Subordinated Indebtedness under any Permitted
Convertible Seller Notes in an aggregate principal amount not to exceed
$36,750,000 at any time outstanding and (ii) other unsecured or Subordinated
Indebtedness of the Borrowers in an aggregate principal amount not exceeding
$30,000,000 at any time outstanding plus an unlimited amount so long as (x) the
Total Leverage Ratio would not exceed 4.90:1.00 calculated on a pro forma basis
(including the application of the proceeds of any such Indebtedness) as of the
last day of the most recent Fiscal Quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, as of the last Fiscal Quarter
included in the financial statements referred to in Section 3.04(a)) and (y) the
Borrower Representative shall have delivered to the Administrative Agent a
certificate of a Financial Officer of Holdings, setting forth reasonably
detailed calculations demonstrating the satisfaction of the condition appearing
in clause (x) above; provided that such Indebtedness shall satisfy each of the
following requirements: (1) such Indebtedness matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the date that is 91 days after the Maturity Date (it being understood
that neither (x) any provision requiring an offer to purchase such Indebtedness
as a result of change of control or asset sale or other fundamental change nor
(y) any early conversion of any Permitted Convertible Notes in accordance with
the terms thereof shall violate the foregoing restriction), (2) such
Indebtedness is not guaranteed by any Subsidiary of Holdings other than the Loan
Guarantors (which guarantees, if such Indebtedness is subordinated, shall be
expressly subordinated to the Secured Obligations on terms not less favorable to
the Lenders than the subordination terms of such Subordinated Indebtedness), (3)
to the extent any such Indebtedness constitutes Subordinated Indebtedness, such
Indebtedness shall be subject to the terms of a customary subordination
agreement (and if such Indebtedness is secured, an intercreditor agreement) in
form and substance reasonably acceptable to the Administrative Agent, and (4) to
the extent any such Subordinated Indebtedness is secured by the Collateral, the
Liens securing such Subordinated Indebtedness shall rank junior to the Liens
securing the Secured Obligations;
 
(k)           the Dairyland HP Indebtedness;
 
(l)           Indebtedness incurred under the ABL Facility to the extent such
Indebtedness is in compliance with the Intercreditor Agreement; provided that in
no event shall any obligor with respect to such Indebtedness not be a Loan Party
hereunder;
 
(m)           Subordinated Indebtedness under Permitted Convertible Notes (other
than Permitted Convertible Seller Notes) in an aggregate principal amount not
exceeding $150,000,000 at any time outstanding;
 
(n)           Indebtedness incurred to finance Permitted Acquisitions after the
Effective Date in an aggregate principal amount not exceeding at any time
outstanding the aggregate principal amount set forth under clause (a) of the
Incremental Cap (less the aggregate principal amount of any Incremental Term
Loans incurred in reliance on clause (a) of the Incremental Cap); provided that
(i) no Event of Default exists (or would result therefrom), (ii) if such
Indebtedness is borrowed or issued by any Loan Party, it shall not be guaranteed
by any Person that is not a Loan Party or secured by any assets other than the
Collateral, (iii) such Indebtedness shall not have a shorter Average Life than
the remaining Average Life of the then-existing Loans or a maturity date earlier
than the Maturity Date, (iv) such Indebtedness shall rank pari passu in right of
payment with the Secured Obligations, (v) in the case of such Indebtedness of
the Loan Parties that is secured on a pari passu basis with or junior basis to
the Secured Obligations, (x) such Indebtedness shall be subject to an
intercreditor agreement reasonably acceptable to the Administrative Agent and
(y) in the case of such Indebtedness that is in the form of loans that are
secured on a pari passu basis with the Secured Obligations, the All-in-Yield for
such loans shall be subject to the “most favored nation” requirements set forth
in Section 2.22(b)(iii), as applicable; provided, further, that in the case of
any such Indebtedness of the Loan Parties that is secured on a junior basis to
the Secured Obligations,
 
 
62

--------------------------------------------------------------------------------

 
 
(i) such Indebtedness shall not have a shorter Average Life than the remaining
Average Life of the Loans or a maturity date prior to the date that is 91 days
after the Maturity Date and (ii) such Indebtedness shall not be guaranteed by
any Person that is not a Loan Party and shall not be secured by any assets other
than the Collateral unless, in each case, such Indebtedness was incurred in
order to finance the acquisition of (x) a target that becomes a Subsidiary but
not a Loan Party hereunder (in which case such target may guarantee such
Indebtedness but not the Secured Obligations) or (y) assets that are “Excluded
Assets” (in which case such assets may secure such Indebtedness but not the
Secured Obligations); provided, further, that if such Indebtedness is unsecured,
such Indebtedness shall not mature or require any scheduled amortization or
scheduled payments of principal or be subject to any mandatory redemption,
repurchase, repayment or sinking fund obligation (other than (x) payments as
part of an “applicable high yield discount obligation” catch up payment, (y)
customary offers to repurchase in connection with any change of control, asset
disposition or casualty event and (z) customary acceleration rights after an
event of default), in each case, prior to the date that is 91 days after the
Maturity Date;
 
(o)           Indebtedness of any Person that becomes a Subsidiary, or is merged
into or consolidated with a Subsidiary or Indebtedness assumed in connection
with a Permitted Acquisition after the Effective Date, but only to the extent
that (A) such Indebtedness existed at the time such Person became a Subsidiary
or the assets subject to such Indebtedness were acquired, (B) such Indebtedness
was not incurred in contemplation thereof and (C)(i) no Event of Default exists
or would result from the consummation of such acquisition and (ii) (x) the Total
Leverage Ratio would not exceed 4.90:1.00 calculated on a pro forma basis (as if
such acquisition and related incurrence of Indebtedness had occurred on the
first day of the relevant period and being deemed to be amortized over the
applicable testing period in accordance with its terms) as of the last day of
the most recent Fiscal Quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, as of the last Fiscal Quarter included in the
financial statements referred to in Section 3.04(a)) and (y) with respect to any
Permitted Acquisition for which the Acquisition Consideration is at least
$25,000,000, the Borrower Representative shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Holdings, setting
forth reasonably detailed calculations demonstrating the satisfaction of the
condition appearing in clause (x) above;
 
(p)           Guarantees entered into in the ordinary course of business of a
Loan Party and not in respect of Indebtedness for borrowed money;
 
(q)           Indebtedness representing deferred compensation to employees,
directors or consultants incurred in the ordinary course of business; and
 
(r)           other Indebtedness in an aggregate principal amount not exceeding
$20,000,000 at any time outstanding.
 
SECTION 6.02.          Liens.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
 
(a)           Liens created pursuant to any Loan Document;
 
(b)           Permitted Encumbrances;
 
(c)           any Lien on any property or asset of any Borrower or any
Subsidiary existing on the Effective Date and set forth in Schedule 6.02
(including any extensions of any such Liens to the extent the Indebtedness is
extended in accordance with Section 6.01); provided that (i) such Lien shall not
apply to any other property or asset of such Borrower or Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the
Effective Date;
 
 
63

--------------------------------------------------------------------------------

 
 
(d)           Liens on fixed or capital assets acquired, constructed or improved
by any Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(e), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within ninety (90)
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;
 
(e)           any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by any Borrower or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the Effective Date
prior to the time such Person becomes a Loan Party; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Loan Party, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Loan Party and (iii) the obligation
secured by such Lien is permitted by Section 6.01 and such Lien shall secure
only those obligations which it secures on the date of such acquisition
(including any extensions or modifications of any such obligations permitted by
Section 6.01) or the date such Person becomes a Loan Party, as the case may be;
 
(f)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;
 
(g)           Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
 
(h)           Liens granted by a Subsidiary that is not a Loan Party in favor of
any Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
 
(i)           precautionary UCC financing statements filed in connection with
operating leases or consignments;
 
(j)           non-exclusive licenses and sublicenses of intellectual property or
leases or subleases of real property, in each case, granted to third parties in
the ordinary course of business not interfering with or adversely affecting the
business of the Loan Parties or their Subsidiaries;
 
(k)           Liens attaching solely to cash earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Investment or Permitted Acquisition;
 
(l)           Liens in favor of customs and revenue authorities which secure
payments of customs duties in connection with the importation of goods;
 
(m)           Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
 
(n)           Liens on property with an aggregate value not exceeding $5,000,000
that is subject to conditional sale, title retention, consignment or similar
arrangements;
 
 
64

--------------------------------------------------------------------------------

 
 
(o)           Liens on the Dairyland HP Facility and any other assets of
Dairyland HP that secure the Dairyland HP Indebtedness and related obligations
under the New Markets Tax Credit Financing;
 
(p)           the Liens created pursuant to the ABL Loan Documents securing the
ABL Obligations, so long as such Liens are subject to the Intercreditor
Agreement and that any grantor of such Liens is a Loan Party hereunder;
 
(q)           Liens representing any interest of a sublessee arising by virtue
of being granted a sublease permitted by Section 6.05(i);
 
(r)           Liens securing Indebtedness permitted by Section 6.01(n) or any
Indebtedness incurred in connection with a permitted refinancing thereof, in
each case so long as such Liens do not have priority to the corresponding Liens
that secure the Secured Obligations; and
 
(s)           other Liens securing obligations in an aggregate principal amount
at any time outstanding not to exceed $5,000,000; provided that in each case, if
such Liens secure Indebtedness for borrowed money that is to be secured by the
Collateral on a pari passu basis with, or junior basis to, the Liens that secure
the Secured Obligations, the agent or other representative for the lenders or
holders of any Indebtedness secured under this clause shall have become a party
to the Intercreditor Agreement and/or another intercreditor agreement reasonably
acceptable to the Administrative Agent.
 
SECTION 6.03.          Fundamental Changes.  (a)  No Loan Party will, nor will
it permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred or be continuing, (i) any
Loan Party (other than Holdings) or Subsidiary thereof may merge into or
consolidate with a Loan Party (other than Holdings) (so long as in the case of a
merger or consolidation involving a Loan Party, a Loan Party shall be the
surviving entity of such merger or consolidation); (ii) any Loan Party (other
than Holdings or any Borrower) or Subsidiary of the Borrowers may liquidate or
dissolve into a Loan Party; (iii) any Subsidiary of a Loan Party may merge into
or consolidate with a Person that is not a Loan Party (so long as in the case of
a merger or consolidation involving a Loan Party, a Loan Party shall be the
surviving entity of such merger or consolidation); and (iv) any Subsidiary that
is not a Loan Party may liquidate or dissolve if the Loan Party which owns such
Subsidiary determines in good faith that such liquidation or dissolution is in
the best interest of the Loan Party and is not materially disadvantageous to the
Lenders; provided, that (x) any such merger or consolidation hereunder involving
a Person that is not a wholly owned Subsidiary immediately prior to such merger
or consolidation shall not be permitted unless also permitted by Section 6.04,
(y) any such merger or consolidation hereunder involving a Borrower in respect
of which such Borrower is not the surviving entity shall not be permitted unless
(1) the surviving entity is another Borrower or (2) the surviving entity shall
have (A) executed and delivered to the Administrative Agent its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement and each other Loan Document to which any Borrower not
surviving such transaction was a party and (B) caused to be delivered to the
Administrative Agent an opinion of nationally recognized independent counsel, or
other independent counsel reasonably satisfactory to the Administrative Agent,
to the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof, and
(z) immediately after giving effect to any such merger, consolidation or other
transaction hereunder, at least one (1) Borrower shall continue to remain in
existence.
 
(b)           No Loan Party will, nor will it permit any Subsidiary to, engage
in any business other than businesses of the type conducted by the Borrowers and
their Subsidiaries on the Effective Date and businesses reasonably related
thereto and logical extensions thereof.
 
 
65

--------------------------------------------------------------------------------

 
 
(c)           The Loan Parties will not change the method of determining the
Fiscal Year of Holdings and its Subsidiaries, unless Borrower Representative
shall have given Administrative Agent at least 180 days’ prior notice thereof
and the parties hereto shall have made appropriate changes to this Agreement (it
being acknowledged and agreed that the date of the Fiscal Year end may change by
up to ten (10) days from year to year).
 
(d)           Holdings shall not engage in any business activities or own any
property other than (i) ownership of the Equity Interests of the Borrowers, (ii)
activities and contractual rights incidental to maintenance of its corporate or
organizational existence and status as a public company and (iii) activities
relating to the performance of its obligations under the Loan Documents and ABL
Loan Documents to which it is a party.
 
SECTION 6.04.          Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will form any subsidiary after the Effective Date,
or purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Loan Party and a wholly owned Subsidiary prior to such merger)
any evidences of indebtedness or Equity Interest of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), or permit any Subsidiary to do any of the
foregoing, except:
 
(a)           Permitted Investments, subject, to the extent required by the
Security Agreement, to control agreements in favor of the Administrative Agent
or otherwise subject to a perfected security interest in favor of the
Administrative Agent for the benefit of the Lenders and the other Secured
Parties (subject to any grace periods in the Security Agreement for delivering
such control agreements or otherwise perfecting such security interest);
 
(b)           investments in existence on the Effective Date and described in
Schedule 6.04;
 
(c)           investments by Holdings in the Borrowers and investments by the
Borrowers and the Subsidiaries in Equity Interests in their respective
Subsidiaries that are Loan Parties; provided that any such Equity Interests
shall be pledged in accordance with the Security Agreement (subject to any grace
periods therein for perfecting such security interest);
 
(d)           loans or advances made by any Loan Party to any Subsidiary and
made by any Subsidiary to any Loan Party; provided that, not more than an
aggregate principal amount of $6,000,000 in loans and advances may be made and
remain outstanding, at any time, by Loan Parties to Subsidiaries which are not
Loan Parties;
 
(e)           Guarantees constituting Indebtedness permitted by Section 6.01;
 
(f)           loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $2,500,000 in the aggregate at any one time
outstanding;
 
(g)           subject to Sections 4.2(a) and 4.4 of the Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;
 
 
66

--------------------------------------------------------------------------------

 
 
(h)           investments in the form of Swap Agreements permitted by
Section 6.07;
 
(i)           investments of any Person existing at the time such Person becomes
a Subsidiary of a Borrower or consolidates or merges with a Borrower or any of
the Subsidiaries, in either case, in accordance with the terms hereof (including
in connection with a Permitted Acquisition) so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;
 
(j)           investments received in connection with the dispositions of assets
permitted by Section 6.05;
 
(k)           investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”;
 
(l)           Permitted Acquisitions;
 
(m)           Indebtedness permitted pursuant to Section 6.01 or any Restricted
Payment permitted pursuant to Section 6.08, in each case, to the extent such
Indebtedness or Restricted Payment constitutes an investment;
 
(n)           any investments received in compromise or resolution of
(x) obligations of trade creditors or customers incurred in the ordinary course
of business of the Borrowers, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of any trade creditor
or customer or (y) litigation, arbitration or other disputes with persons who
are not Affiliates; provided, that any such investments shall be pledged in
accordance with the Security Agreement (subject to any grace periods therein for
perfecting such security interest);
 
(o)           receivables owing to the Borrowers or any of their respective
Subsidiaries created in the ordinary course of business and payable or in
accordance with customary trade terms;
 
(p)           to the extent the same constitute investments, inventory of
non-Loan Parties held by the Borrowers for sale subject to consignment or
similar arrangements;
 
(q)           investments in wholly-owned Domestic Subsidiaries that become Loan
Parties in accordance with Section 5.13; and
 
(r)           other investments and other acquisitions; provided that at the
time any such investment or other acquisition is made, the aggregate outstanding
amount of all investments made in reliance on this clause (r) together with the
aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (r) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), shall not exceed the sum of $5,000,000, plus the Cumulative
Retained Excess Cash Flow Amount that is in effect immediately prior to the time
of making of such investment or acquisition (provided that the use of the
Cumulative Retained Excess Cash Flow Amount to make investments and acquisitions
under this clause (r) shall be subject to (i) no Default or Event of Default has
occurred and is continuing or would be caused by the making of such investment
and (ii) (x) both prior to and after giving effect to such investment or
acquisition, the Senior Secured Leverage Ratio shall not exceed 4.20:1.00 as of
the last day of the most recent Fiscal Quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to
the delivery of any such financial statements, as of the last Fiscal Quarter
included in the financial statements referred to in Section 3.04(a)) and (y) the
Borrower Representative shall have delivered to the Administrative Agent a
certificate of a Financial Officer of Holdings, setting forth reasonably
detailed calculations demonstrating the satisfaction of the condition appearing
in clause (x) above).
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 6.05.          Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it or income or revenues (including
accounts receivable) or rights in respect of any thereof, nor will any Borrower
or any Subsidiary issue any additional Equity Interest (other than to another
Borrower or another Subsidiary in compliance with Section 6.04), except:
 
(a)           sales, transfers and dispositions of (i) inventory in the ordinary
course of business (including inventory held for sale pursuant to
Section 6.04(p)), (ii) used, obsolete, worn out or surplus equipment or property
in the ordinary course of business, (iii) securities of trade creditors or
customers received pursuant to any dispute settlement, plan of reorganization or
similar arrangement following the bankruptcy or insolvency of such trade
creditor or customer and (iv) intellectual property that is no longer material
to the conduct of the business of the Loan Parties;
 
(b)           sales, transfers and dispositions of assets to any Borrower or any
other Loan Party;
 
(c)           sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;
 
(d)           sales, transfers and dispositions of Permitted Investments and
other investments permitted by clauses (i) and (k) of Section 6.04;
 
(e)           Sale and Leaseback Transactions permitted by Section 6.06;
 
(f)           dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;
 
(g)           licenses and sublicenses of intellectual property granted in the
ordinary course of business;
 
(h)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other paragraph of this Section; and
 
(i)           subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of Holdings and
its Subsidiaries taken as a whole;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above and
abandonment of intellectual property no longer material to the business of the
Loan Parties) shall be made for fair value and for all cash consideration.
 
SECTION 6.06.          Sale and Leaseback Transactions.  No Loan Party will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets by the Borrowers or any Subsidiary that is approved
by the Required Lenders, made for cash consideration in an amount not less than
the fair value of such fixed or capital asset and consummated within ninety (90)
days after the Borrowers or such Subsidiary acquire or complete the construction
of such fixed or capital asset.
 
 
68

--------------------------------------------------------------------------------

 
 
SECTION 6.07.          Swap Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary and (c) Permitted Call Spread Swap Agreements.
 
SECTION 6.08.          Restricted Payments; Certain Payments of
Indebtedness.  (a) No Loan Party will, nor will it permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except,
(x) any Loan Party may make a Permitted Holdings Dividend and (y) so long as no
Event of Default shall have occurred and be continuing or would result therefrom
(including after giving effect thereto on a pro forma basis), (i) each of
Holdings and the Borrowers may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) Subsidiaries may declare
and pay dividends to the Borrowers, (iii) the Loan Parties and their
Subsidiaries may make Restricted Payments payable solely in the form of their
Equity Interests pursuant to and in accordance with employment agreements, bonus
plans, stock option plans, or other benefit plans for existing, new and former
management, directors, employees and consultants of the Loan Parties and their
Subsidiaries, (iv) Holdings and its Subsidiaries may make any other Restricted
Payment, so long as the aggregate amount of all such Restricted Payments made
pursuant to this clause (iv) during any Fiscal Year does not exceed the sum of
$5,000,000 plus the Cumulative Retained Excess Cash Flow Amount that is in
effect immediately prior to the time of making of such Restricted Payment
(provided that the use of the Cumulative Retained Excess Cash Flow Amount to
make Restricted Payments shall be subject to (A) no Default or Event of Default
has occurred and is continuing or would be caused by the making of such
Restricted Payment and (B) (x) both prior to and after giving effect to such
Restricted Payment, the Senior Secured Leverage Ratio shall not exceed 3.25:1.00
as of the last day of the most recent Fiscal Quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, as of the last Fiscal
Quarter included in the financial statements referred to in Section 3.04(a)) and
(y) the Borrower Representative shall have delivered to the Administrative Agent
a certificate of a Financial Officer of Holdings, setting forth reasonably
detailed calculations demonstrating the satisfaction of the condition appearing
in clause (x) above) and (v) Holdings may enter into, exercise its rights and
perform its obligations under, Permitted Call Spread Swap Agreements.
 
(b)           No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
 
(i)           payment of Indebtedness created under the Loan Documents;
 
 
69

--------------------------------------------------------------------------------

 
 
(ii)           payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness permitted under this Agreement,
other than payments in respect of the Subordinated Indebtedness prohibited by
the subordination provisions thereof;
 
(iii)           payment of intercompany Indebtedness incurred in accordance with
Section 6.01;
 
(iv)           refinancings of Indebtedness to the extent permitted by
Section 6.01;
 
(v)           payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness so long as the proceeds of such sale are sufficient to repay such
Indebtedness in full;
 
(vi)           payments made in respect of the sinking fund requirement under
the New Markets Tax Credit Financing, so long as (i) after giving effect to such
payment, the aggregate amount of all such payments does not exceed the then
outstanding principal amount of the Dairyland HP Indebtedness, and (ii) no
Default or Event of Default has occurred and is continuing or would be caused by
such payment;
 
(vii)           prepayments or repayments with respect to the Dairyland HP
Indebtedness, so long as no Default or Event of Default has occurred and is
continuing or would be caused by such payment;
 
(viii)           mandatory prepayments and voluntary repayments of Indebtedness
under the ABL Facility to the extent not prohibited by the Intercreditor
Agreement;
 
(ix)           issuance of Equity Interests, or making cash payments (in the
case of any cash payments in respect of Permitted Convertible Seller Notes, so
long as no Default or Event of Default has occurred and is continuing or would
be caused by such payment), in connection with or as part of the conversion,
redemption, retirement, prepayment or cancellation of any Permitted Convertible
Notes;
 
(x)           payment of regularly scheduled interest payments in respect of
Permitted Convertible Seller Notes permitted pursuant to clause (i) of Section
6.01(j) hereof, so long as no Default or Event of Default has occurred and is
continuing or would be caused by such payment; and
 
(xi)           any other payments in respect of Subordinated Indebtedness, so
long as (i) the aggregate amount of all payments made pursuant to this clause
(xi) does not exceed the Cumulative Retained Excess Cash Flow Amount that is in
effect immediately prior to the time of making such payment, (ii) no Default or
Event of Default has occurred and is continuing or would be caused by such
payment and (iii) (x) both prior to and after giving effect to such payment, the
Senior Secured Leverage Ratio shall not exceed 3.25:1.00 as of the last day of
the most recent Fiscal Quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, as of the last Fiscal Quarter included in the
financial statements referred to in Section 3.04(a)) and (y) the Borrower
Representative shall have delivered to the Administrative Agent a certificate of
a Financial Officer of Holdings, setting forth reasonably detailed calculations
demonstrating the satisfaction of the condition appearing in clause (x) above;
 
 
70

--------------------------------------------------------------------------------

 
 
provided, however, that no such payment or distribution shall be made in respect
of the ABL Obligations in violation of the Intercreditor Agreement or in respect
of any Subordinated Indebtedness in violation of the subordination provisions
applicable thereto.
 
(c)           No Loan Party will, nor will it permit any Subsidiary to, make,
directly or indirectly, any Specified Earn-Out Payment, unless no Default or
Event of Default has occurred and is continuing or would be caused by such
Specified Earn-Out Payment.
 
SECTION 6.09.          Transactions with Affiliates.  No Loan Party will, nor
will it permit any Subsidiary to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate,
(c) transactions that are otherwise expressly permitted by the terms of this
Agreement and the other Loan Documents, (d) transactions set forth on
Schedule 3.22; provided that any renewal or extension of the leases set forth on
such schedule shall be, in the Borrower Representative’s reasonable discretion,
on terms no less favorable to the Loan Parties than could be obtained on an
arm’s-length basis from unrelated parties and (e) the Master Operating Sublease,
dated on April 26, 2012, between Dairyland and Dairyland HP, relating to the
Dairyland HP Facility, as the same may be amended from time to time.
 
SECTION 6.10.          Restrictive Agreements.  No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to any other Loan
Party or Subsidiary or to Guarantee Indebtedness of any other Loan Party or
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the Effective Date identified
on Schedule 6.10 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness as permitted by this Agreement, (v) clause (a)
of the foregoing shall not apply to Excluded Assets and customary provisions in
leases or licenses restricting the assignment thereof or the grant of a security
interest therein, in each case, to the extent such provisions are required by
the parties thereto and not bargained for by any Loan Party or Subsidiary, (vi)
the foregoing shall not apply to restrictions and conditions contained in
agreements relating to Permitted Convertible Notes (excluding Permitted
Convertible Seller Notes), and (vii) the foregoing shall not apply to the ABL
Loan Documents.
 
SECTION 6.11.          Amendment of Material Documents.  No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness, except as not
prohibited by the intercreditor agreement between the Administrative Agent and
the holders of such Indebtedness, (b) its charter, articles or certificate of
incorporation or organization, by-laws, operating, management or partnership
agreement or other organizational or governing documents, in each case, to the
extent any such amendment, modification or waiver would be adverse to the
Lenders or (c) any ABL Loan Document, except to the extent not prohibited by the
Intercreditor Agreement.
 
 
71

--------------------------------------------------------------------------------

 
 
SECTION 6.12.          Compliance with Certain Laws.  No Loan Party shall, and
no Loan Party shall permit any of its Subsidiaries to fail to, comply with the
laws, regulations and executive orders referred to in Section 3.24 and 3.25.
 
ARTICLE VII

 
EVENTS OF DEFAULT
 
If any of the following events (collectively, “Events of Default,” and, each, an
“Event of Default”) shall occur:
 
(a)           the Borrowers shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
 
(b)           the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence), or in Article VI of this Agreement or (ii) Article IV
or VII of the Security Agreement;
 
(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained (i) in Section 5.08 or 5.10 of this Agreement,
and such failure, if capable of being remedied, shall continue unremedied for a
period of five (5) days, (ii) in Section 5.02 (other than clause (a)) of this
Agreement, and such failure, if capable of being remedied, shall continue
unremedied for a period of ten (10) days or (iii) in this Agreement (other than
those specified in clause (a), (b), (d) or (e)(i) of this Article) or in the
Security Agreement (other than those specified in clause (d) of this Article),
and such failure in either case shall continue unremedied for a period of 30
days after the earlier of (x) an Authorized Officer of any Loan Party obtaining
actual knowledge of such default and (y) notice thereof from the Administrative
Agent to the Borrower Representative;
 
(f)           any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal, or interest, fees or any other amount and regardless of
amount) in respect of the ABL Facility or any other Material Indebtedness, when
and as the same shall become due and payable (after giving effect to any
applicable grace periods);
 
 
72

--------------------------------------------------------------------------------

 
 
(g)           after giving effect to any applicable grace periods with respect
thereto, any event or condition occurs that results in the ABL Facility or any
other Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of the ABL Facility or any Material
Indebtedness or any trustee or agent on its or their behalf to cause any of the
ABL Obligations or any Material Indebtedness, as applicable, to become due, or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to (x)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness in accordance with
the terms hereof so long as the proceeds of such sale are sufficient to repay
such Indebtedness in full, (y) any redemption, repurchase, conversion or
settlement with respect to any Permitted Convertible Notes pursuant to their
terms unless such redemption, repurchase, conversion or settlement results from
a default thereunder or an event of the type that constitutes an Event of
Default or (z) any early payment requirement or unwinding or termination with
respect to any Permitted Call Spread Swap Agreement;
 
(h)           (A) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered or
(B) the occurrence of the event described in clause (h) of Article VIII of the
ABL Facility (as in effect on the date hereof);
 
(i)           (A) any Loan Party or any Subsidiary of any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing or (B)
the occurrence of the event described in clause (i) of Article VIII of the ABL
Facility (as in effect on the date hereof);
 
(j)           any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
 
(k)           (i) one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000, including, without limitation, any such final
order enforcing a binding arbitration decision, shall be rendered against any
Loan Party, any Subsidiary of any Loan Party or any combination thereof and the
same shall remain undischarged for a period of forty-five (45) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any Subsidiary of any Loan Party to enforce any such judgment; or
(ii) any Loan Party or Subsidiary shall fail within forty-five (45) days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued; provided, however, that no Event of Default shall occur
under this clause (k) if and for so long as (i) the full amount of such
judgment, order or award is covered by a valid and binding policy of insurance
and (ii) such insurer has been notified of such judgment, and the amount
thereof, and has not disputed or contested the claim made for payment of the
full amount of such judgment, order or award under such policy;
 
 
73

--------------------------------------------------------------------------------

 
 
(l)           an ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, could reasonably be expected to have
a Material Adverse Effect;
 
(m)           a Change in Control shall occur;
 
(n)           the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
 
(o)           except as permitted by the terms of any Collateral Document, the
Intercreditor Agreement or this Agreement, (i) any Collateral Document shall for
any reason fail to create or keep created a valid security interest in any
material portion of the Collateral purported to be covered thereby, or (ii)
other than as a result of the failure of any Agent to take any action within its
control to maintain perfection of the Liens created in favor of the Collateral
Agent for the benefit of the Secured Parties pursuant to the Loan Documents
(excluding any action based on facts or circumstances for which the applicable
Agent has not been notified in accordance with the provisions of the Loan
Documents), any Lien securing any material portion of the Secured Obligations
shall cease to be a perfected Lien having the priority required by the Loan
Documents;
 
(p)           except as permitted by the terms of any Collateral Document, any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or
 
(q)           (i) any material provision of any Loan Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms or
(ii) any Loan Party shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms;
 
then, and in every such event (other than an event with respect to the Loan
Parties described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the DDTL Commitments, whereupon the DDTL
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Loan Parties described in clause (h) or (i) of this Article, the
DDTL Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties.  Upon the occurrence
and the continuance of an Event of Default, any Agent may, in accordance with
and subject to the terms of the Intercreditor Agreement, and at the request of
the Required Lenders shall, exercise any rights and remedies provided to the
Collateral Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
 
 
74

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
Each of the Lenders hereby irrevocably appoints Jefferies Finance LLC as
Administrative Agent and Collateral Agent hereunder and under each other Loan
Document, and each of the Lenders authorizes each of the Agents to enter into
the Intercreditor Agreement, on behalf of such Lender (each Lender hereby
agreeing to be bound by the terms of the Intercreditor Agreement, as if it were
a party thereto) and to take such actions on its behalf, including execution of
the other Loan Documents, and on behalf of the Secured Parties and to exercise
such powers as are delegated to the Agents by the terms hereof and the terms of
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
 
The financial institution serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such institution and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Loan Parties or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
 
No Agent shall have any duties or obligations except those expressly set forth
herein.  Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or as otherwise set forth in the
Intercreditor Agreement, and (c) except as expressly set forth herein, no Agent
shall have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the financial institution serving as
either Agent or any of its Affiliates in any capacity.  No Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct.  No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by the Borrower Representative or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
any Loan Document (other than the Intercreditor Agreement) or other instrument
or document, (v) the creation, perfection or priority of Liens on the Collateral
or the existence of the Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
 
The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Agents may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
 
75

--------------------------------------------------------------------------------

 
 
Either Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent.  The
Agents and any such sub-agent may perform any and all its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding s shall apply to any such sub-agent and to the
Related Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
 
To the extent required by any Requirement of Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any withholding
tax applicable to such payment. If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any reason, or the
Administrative Agent has paid over to the IRS or other Governmental Authority
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as a Tax or otherwise, including any penalties, additions to tax or
interest and together with any and all expenses incurred, unless such amounts
have been indemnified by the Borrowers or another Loan Party. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Article
VIII. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the repayment of the Loans, the expiration or
termination of the DDTL Commitments or the termination of this Agreement or any
provision hereof.
 
The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower Representative.  Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrowers, to appoint a successor.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent.  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrowers to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article, Section 2.17(d) and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.  If no successor Administrative Agent has been
appointed by the 30th day after the date such notice of resignation was given by
the Administrative Agent, the Administrative Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Loan Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring (or retired) Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  The fees payable by any Loan Party to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between such Loan Party and such successor. The retiring (or retired)
Administrative Agent shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents shall continue in effect for the benefit
of the retiring (or retired) Administrative Agent for all of its actions and
inactions while serving as the Administrative Agent.
 
 
76

--------------------------------------------------------------------------------

 
 
Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agents) authorized to act for, any other Lender.  The Administrative Agent
shall have the exclusive right on behalf of the Lenders to enforce the payment
of the principal of and interest on any Loan after the date such principal or
interest has become due and payable pursuant to the terms of this Agreement;
provided that, the foregoing shall not limit or otherwise restrict the rights of
the Lenders or any of their Affiliates pursuant to Section 9.08.
 
In its capacity, the Collateral Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender and the Administrative Agent
authorizes the Collateral Agent to enter into each of the Collateral Documents
to which it is a party and to take all action contemplated by such
documents.  Each Lender agrees that no Secured Party (other than the Collateral
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties upon the terms of the Collateral Documents.  In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Collateral Agent is hereby authorized,
and hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of the Collateral Agent on behalf of the
Secured Parties.  The Lenders and the Administrative Agent hereby authorize the
Collateral Agent to release any Lien granted to or held by the Collateral Agent
upon any Collateral (i) as described in Section 9.02(d); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders
hereunder.  Upon request by the Collateral Agent at any time, the Lenders and
the Administrative Agent will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant
hereto.  Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Borrower Representative to
the Collateral Agent, the Collateral Agent shall (and is hereby irrevocably
authorized by the Lenders and the Administrative Agent to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Collateral Agent for the benefit of the Secured Parties herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Collateral Agent shall not be required to execute any such document on
terms which, in the Collateral Agent’s opinion, would expose the Collateral
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of any Loan Party in respect of) all interests
retained by any Loan Party, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.
 
 
77

--------------------------------------------------------------------------------

 
 
ARTICLE IX

 
MISCELLANEOUS
 
SECTION 9.01.          Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
(i)           if to any Loan Party, to the Borrower Representative at:
 
The Chefs’ Warehouse, Inc.
100 East Ridge Road
Ridgefield, CT  06877
Attention:  Alexandros Aldous
Telephone:  (203) 894-1345, Ext.  10211
Facsimile: (203) 894-9108
 
With a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attention:  Patrick Flanagan
Telephone:  (212) 848-5261
Facsimile:  (646) 848-5261
 
(ii)           if to the Administrative Agent or the Collateral Agent, to
Jefferies Finance LLC via e-mail to JFIN.Admin@Jefferies.com; and
 
(iii)           if to any Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or e-mail shall be deemed to have
been given when sent; provided that if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including use of a
Platform, e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II or to compliance and no Default
certificates delivered pursuant to Section 5.01(c) unless otherwise agreed by
the Administrative Agent and the applicable Lender.  The Administrative Agent or
the Borrower Representative (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  
 
 
78

--------------------------------------------------------------------------------

 
 
All such notices and other communications (a) sent to an e mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e mail or other written acknowledgement); provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (b) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.
 
(c)           The Loan Parties and each Lender acknowledge that certain of the
Lenders may be Public Lenders and, if documents or notices required to be
delivered pursuant to Section 5.02 or otherwise are being distributed through a
Platform, any document or notice that the Borrower has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for Public Lenders.  The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Loan
Parties which is suitable to make available to Public Lenders.  If the Borrower
has not indicated whether a document or notice delivered pursuant to Section
5.02 or otherwise contains Non-Public Information, the Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive material non-public
information with respect to Holdings, its Subsidiaries and their respective
securities.
 
(d)           Public Side Information Contacts.  Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Requirements of Law, including the U.S. Federal and state securities
laws, to make reference to electronic communications that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of the U.S. Federal or state securities laws.  In the
event that any Public Lender has elected for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) the Agents and other Lenders may have access to such
information and (ii) neither the Borrower nor any Agent or other Lender with
access to such information shall have (x) any responsibility for such Public
Lender’s decision to limit the scope of information it has obtained in
connection with this Agreement and the other Loan Documents or (y) any duty to
disclose such information to such electing Lender or to use such information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use such information.
 
(e)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
SECTION 9.02.          Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           Except as provided in Section 2.22 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan or
reduce the rate of interest thereon (it being agreed that the waiver of the
default interest margin referred to in Section 2.13(d) shall only require the
consent of Required Lenders), or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender (including any such Lender
that is a Defaulting Lender) directly affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan (other than
mandatory prepayments pursuant to Section 2.11), or any date for the payment of
any interest or fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders (or Lenders of any class) required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) release all or substantially all of the
Loan Guarantors from their obligations under the Loan Guaranty without the
written consent of each Lender, or (vii) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender; provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent, hereunder without
the prior written consent of the Administrative Agent or the Collateral Agent,
as the case may be.
 
(c)           Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the initial Term Loans, Delayed Draw Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
 
(d)           The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.  
 
 
80

--------------------------------------------------------------------------------

 
 
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders.  Any such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.  If the Administrative Agent
releases any Collateral in accordance with the foregoing, Administrative Agent
agrees, at Borrowers’ sole expense, to prepare and deliver such documents as
Borrower Representative may reasonably request to evidence such release.
 
(e)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrowers may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrowers and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
 
(f)           Notwithstanding anything to the contrary herein, the
Administrative Agent may, with the consent of the Borrower Representative only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.
 
SECTION 9.03.          Expenses; Indemnity; Damage Waiver.  (a)  The Borrowers
shall pay (i) all reasonable documented out-of-pocket expenses incurred by the
Agents and their Affiliates, including the reasonable and documented fees,
charges and disbursements of one primary counsel and one additional counsel in
each applicable jurisdiction for the Agents, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
documented out-of-pocket expenses incurred by the Agents or any Lender,
including the fees, charges and disbursements of (x) one primary counsel and one
additional counsel in each applicable jurisdiction for the Agents, (y) one
additional counsel for all Lenders (other than the Agents) and (z) additional
counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses for the Administrative Agent or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
 
81

--------------------------------------------------------------------------------

 
 
(b)           The Borrowers shall, jointly and severally, indemnify the Agents,
the Arrangers and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the negotiation, preparation, execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by any Borrower
or any of their Subsidiaries, or any Environmental Liability related in any way
to any Borrower or any of its Subsidiaries, (iv) the failure of the Borrowers to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
 
(c)           To the extent that the Borrowers fail to pay any amount required
to be paid by it to any Agent under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to such Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the
Borrowers’ failure to pay any such amount shall not relieve the Borrowers of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against such Agent in its capacity as
such.
 
(d)           To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other material obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.
 
(e)           All amounts due under this Section shall be payable not later than
fifteen (15) days after the Borrower Representative’s receipt of written demand
therefor.
 
SECTION 9.04.          Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i) no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
 
82

--------------------------------------------------------------------------------

 
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
DDTL Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
of:
 
(A)           the Borrower Representative; provided that (x) the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof, (y) it shall not be
unreasonable for the Borrower Representative to withhold its consent for
assignments to any Person that is directly engaged in the primary business of
distributing food products to business establishments, such as restaurants,
country clubs, hotels, caterers, culinary schools and specialty food stores and
(z) no consent of the Borrower Representative shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other Person; and
 
(B)           the Administrative Agent.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s DDTL Commitment or Loans of any class, the amount of the DDTL
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its DDTL Commitment or a class of Loans;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive or reduce such processing fee in the case of
any assignment; and
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all the syndicate-level
information (which may contain material non-public information about Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and
 
 
83

--------------------------------------------------------------------------------

 
 
(E)           In no event shall any Loan Party, any Affiliate of the Loan
Parties or any natural person become a Lender hereunder.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the DDTL Commitment
of, and principal amount of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and each Lender
(with respect to any entry relating to such Lender’s Loans), at any reasonable
time and from time to time upon reasonable prior notice.  Notwithstanding
anything in this Agreement to the contrary, the Loans are intended to be treated
as registered obligations for tax purposes and the right, title and interest of
the Lenders in and to such Loans shall be transferable only in accordance with
the terms hereof.  This Section 9.04(b)(iv) shall be construed so that the Loans
are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Sections
2.07, 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
 
84

--------------------------------------------------------------------------------

 
 
(c)           Any Lender may, without the consent of the Borrowers, the Borrower
Representative or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
DDTL Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (C) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no Affiliate of any Loan Party shall become a Participant.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  The Borrowers agree that each Participant shall be
entitled to the benefits of Section 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any DDTL Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such DDTL Commitment, Loan or other obligation is in
registered form under Section 5f.103 1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the DDTL
Commitments have not expired or terminated.  
 
 
85

--------------------------------------------------------------------------------

 
 
The provisions of Section 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the DDTL Commitments or the termination of this Agreement or
any other Loan Document or any provision hereof or thereof.
 
SECTION 9.06.          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective on the Effective Date.  Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
 
SECTION 9.07.          Severability.  Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers or any Loan Guarantor against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured.  
 
 
86

--------------------------------------------------------------------------------

 
 
No Lender shall exercise any such right of setoff without the prior consent of
the Administrative Agent or the Required Lenders.  The applicable Lender shall
notify the Borrower Representative and the Administrative Agent of such set-off
or application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
SECTION 9.09.          Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to conflict of law
principles (other than sections 5-1401 and 5-1402 of the New York General
Obligations Law).
 
(b)           To the fullest extent permitted by applicable law, each Loan Party
hereby irrevocably submit to the exclusive jurisdiction of any New York State
court or federal court sitting in the County of New York and the Borough of
Manhattan in respect of any claim, suit, action or proceeding arising out of or
relating to the provisions of this Agreement and the other Loan Documents and
irrevocably agree that all claims in respect of any such claim, suit, action or
proceeding may be heard and determined in any such court and that service of
process therein may be made by certified mail, postage prepaid, to your address
set forth above.  Each Loan Party hereby waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any such claim, suit, action or proceeding brought in any such
court, and any claim that any such claim, suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.   Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
 
(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
 
87

--------------------------------------------------------------------------------

 
 
SECTION 9.11.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.          Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including affiliates,
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) on a
confidential basis to (1) any rating agency in connection with rating Holdings
or any of its Subsidiaries or the credit facility provided for herein or (2) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facility provided for
herein, (h) with the consent of the Borrower Representative or (i) to the extent
such Information becomes (1) publicly available other than as a result of a
breach of this Section or (2) available to the Administrative Agent or any
Lender on a non-confidential basis from a source other than the Borrowers.  For
the purposes of this Section, “Information” means all information received from
the Borrowers relating to the Borrowers or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrowers
after the Effective Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE LOAN PARTIES, AND THEIR AFFILIATES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT LOAN PARTIES, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
 
88

--------------------------------------------------------------------------------

 
 
SECTION 9.13.          Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.
 
SECTION 9.14.          USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.
 
SECTION 9.15.          Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
 
SECTION 9.16.          Appointment for Perfection.  Each Lender (in its capacity
as Lender and as a holder of any other Secured Obligations) hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Collateral Agent, the Administrative Agent, the Lenders and the other
holders of Secured Obligations, in assets which, in accordance with Article 9 of
the UCC or any other applicable law can be perfected only by possession or
control.  Should any Lender (other than the Collateral Agent) obtain possession
or control of any such Collateral, such Lender shall notify the Collateral Agent
thereof and, promptly upon the Collateral Agent’s request therefor, shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.
 
SECTION 9.17.          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.18.          No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Loan Parties and their
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand,
 
 
89

--------------------------------------------------------------------------------

 
 
(B) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate and (C) the Loan Parties
are capable of evaluating, and each understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties or any of their Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the Loan
Parties or any of their Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Loan Parties or their Affiliates.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
SECTION 9.19.          Intercreditor Agreement.  Each of the Lenders hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof as if such Lender was a signatory
thereto.  Each Lender (and each Person that becomes a Lender hereunder pursuant
to Section 9.04) hereby (a) acknowledges that Jefferies Finance LLC is acting
under the Intercreditor Agreement as the Term Loan Representative and Jefferies
Finance LLC and its Affiliates is or may be a Lender hereunder and/or under the
ABL Loan Documents and (b) waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against the
Administrative Agent any claims, cause of action, damages or liabilities of
whatever kind or nature relating thereto.  Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into the Intercreditor Agreement on
behalf of such Lender and agrees that the Administrative Agent may take such
actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement.
 
SECTION 9.20.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by
 
(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
 
 
90

--------------------------------------------------------------------------------

 
 
(iii)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
ARTICLE X

 
LOAN GUARANTY
 
SECTION 10.01.        Guaranty.  Each Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as a primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Lenders, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Obligations and all costs and expenses,
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent and the Lenders in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”).  Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
 
SECTION 10.02.        Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
the Administrative Agent or any Lender to sue any Borrower, any Loan Guarantor,
any other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.
 
SECTION 10.03.        No Discharge or Diminishment of Loan
Guaranty.  (a)  Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other Obligated Party liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or in any unrelated transactions.
 
(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
 
(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Administrative Agent, the Collateral Agent or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations;
 
 
91

--------------------------------------------------------------------------------

 
 
(iii) any release, non-perfection or invalidity of any indirect or direct
security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Collateral Agent or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).
 
SECTION 10.04.        Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Collateral Agent may,
at its election, foreclose on any Collateral held by it by one or more judicial
or non-judicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash.  To the fullest
extent permitted by applicable law, each Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.
 
SECTION 10.05.        Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the
Collateral Agent and the Lenders.
 
SECTION 10.06.        Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent  and the Lenders are in possession of this Loan Guaranty.  If acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.
 
SECTION 10.07.        Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent nor any Lender shall have any duty
to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
 
 
92

--------------------------------------------------------------------------------

 
 
SECTION 10.08.        [Intentionally Omitted].
 
SECTION 10.09.        Taxes.  Each payment of the Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent or applicable Lender (as the case
may be) receives the amount it would have received had no such withholding been
made.
 
SECTION 10.10.        Maximum Liability.  The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent or any Lender, be automatically limited and reduced to the highest amount
that is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Loan Guarantor’s “Maximum
Liability”).  This Section with respect to the Maximum Liability of each Loan
Guarantor is intended solely to preserve the rights of the Administrative Agent
and the Lenders to the maximum extent not subject to avoidance under applicable
law, and no Loan Guarantor nor any other Person shall have any right or claim
under this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law.  Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Administrative Agent or the Lenders
hereunder; provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.
 
SECTION 10.11.        Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Contribution Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article X, each Non-Paying Guarantor’s “Contribution
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the Effective Date (whether by
loan, capital infusion or by other means) to (ii) the aggregate Maximum
Liability of all Loan Guarantors hereunder (including such Paying Guarantor) as
of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Loan Guarantor, the aggregate amount of all monies
received by such Loan Guarantors from the Borrowers after the Effective Date
(whether by loan, capital infusion or by other means).  
 
 
93

--------------------------------------------------------------------------------

 
 
Nothing in this provision shall affect any Loan Guarantor’s several liability
for the entire amount of the Guaranteed Obligations (up to such Loan Guarantor’s
Maximum Liability).  Each of the Loan Guarantors covenants and agrees that its
right to receive any contribution under this Loan Guaranty from a Non-Paying
Guarantor shall be subordinate and junior in right of payment to the payment in
full in cash of the Guaranteed Obligations.  This provision is for the benefit
of all of the Administrative Agent, the Lenders and the Loan Guarantors and may
be enforced by any one, or more, or all of them in accordance with the terms
hereof.
 
SECTION 10.12.        Liability Cumulative.  The liability of each Loan Party as
a Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
 
ARTICLE XI

 
THE BORROWER REPRESENTATIVE
 
SECTION 11.01.        Appointment; Nature of Relationship.  Holdings is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative” hereunder and under each other Loan
Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.  The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 11.01.
 
SECTION 11.02.        Powers.  The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.
 
SECTION 11.03.        Employment of Agents.  The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.
 
SECTION 11.04.        Notices.  Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Default hereunder describing
such Default and stating that such notice is a “notice of default”.  In the
event that the Borrower Representative receives such a notice, the Borrower
Representative shall give prompt notice thereof to the Administrative Agent and
the Lenders.  Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.
 
 
94

--------------------------------------------------------------------------------

 
 
SECTION 11.05.        Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative.  The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
 
SECTION 11.06.        Execution of Loan Documents.  The Borrowers hereby empower
and authorize the Borrower Representative, on behalf of the Borrowers, to
execute and deliver to the Administrative Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Financials Certificates.  Each Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.
 
 
*           *           *           *
 
 
 
 
95

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
 

  BORROWERS:          
CHEFS’ WAREHOUSE PARENT, LLC,
as a Borrower
         
 
By
 /s/ Alexandros Aldous       Name: Alexandros Aldous       Title: General
Counsel and Corporate Secretary          

 

 
DAIRYLAND USA CORPORATION,
as a Borrower
         
 
By
 /s/ Alexandros Aldous       Name: Alexandros Aldous       Title: General
Counsel and Corporate Secretary          

 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 



 
ALLEN BROTHERS 1893, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
BEL CANTO FOODS, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
CW LV REAL ESTATE LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
DEL MONTE CAPITOL MEAT COMPANY, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
MICHAEL’S FINER MEATS, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
MICHAEL’S FINER MEATS HOLDINGS, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
QZ ACQUSITIONS (USA), INC.
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
QZINA SPECIALTY FOODS (AMBASSADOR), INC.
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
QZINA SPECIALTY FOODS, INC.
   
a Washington corporation
   
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
QZINA SPECIALTY FOODS, INC.
   
A Florida corporation
   
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



 
THE CHEF’S WAREHOUSE OF FLORIDA, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
THE CHEF’S WAREHOUSE PASTRY DIVISION, INC.
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
THE CHEF’S WAREHOUSE WEST COAST, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
THE CHEF’S WAREHOUSE, INC.
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
THE GREAT STEAKHOUSE STEAKS, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         



 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



 
THE CHEF’S WAREHOUSE MIDWEST, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         

 

 
THE CHEF’S WAREHOUSE MID-ATLANTIC, LLC
           
By
 /s/ Alexandros Aldous
     
Name: Alexandros Aldous
     
Title: General Counsel and Corporate Secretary
         



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
JEFFERIES FINANCE LLC,
individually as a Lender, as Administrative Agent and as Collateral Agent
               
 
By
 /s/ Brian Bouye       Name: Brian Bouye       Title: Managing Director        
 

 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01(A)
 
TERM COMMITMENT SCHEDULE
 
Lender
Term Commitment
Jefferies Finance LLC
$305,000,000
   
Total
$305,000,000



 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01(B)
 
DDTL COMMITMENT SCHEDULE
 
Lender
DDTL Commitment
Jefferies Finance LLC
$50,000,000
   
Total
$50,000,000




 
 
 
 
 

--------------------------------------------------------------------------------